Exhibit 10.1

AGREEMENT BETWEEN

KNOLL, INC. GRAND RAPIDS

AND

UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA

CARPENTERS INDUSTRIAL COUNCIL LOCAL 1615

AUGUST 27, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Agreement Article

   Page
Number

Introduction

   1

I. Recognition

   3

II. Considerations and Cooperation

   3

III. Discrimination

   3

IV. Strikes, Stoppages and Lockouts

   4

V. Union Security

   4

1.      Agency Shop

   4

2.      Hires, Rehires and Recalled Employees

   5

3.      Procedure for Termination of Employment

   5

4.      Definitions

   5

5.      Summer Students

   6

6.      NonBargaining Unit Personnel

   6

VI. Checkoff

   6

1.      Dues/Service Fees Deduction Authorizations

   6

2.      Starting Deductions

   6

3.      Delinquencies

   6

4.      Adjustment of Errors

   6

5.      Reinstatements

   7

6.      Transfers

   7

7.      Reports and Remittances to the Union

   7

8.      Notice of Change in Dues

   7

9.      State Laws

   7

VII. Wages

   8

1.      Wage and Salary Adjustments

   8

2.      Cost of Living

   8

3.      NightTurn Adjustment

   9

4.      Probation Period

   9

a.      New Employees

   9

b.      Promoted/Transferred Employees

   9

c.      Training

   10

5.      Four Hours of Work

   10

6.      Injury

   10

VIII. Hours of Work

   11

IX. Overtime

   11

X. Holiday, Vacations and Leaves

   12

1.      Holidays

   12

2.      Vacations

   13

3.      Reporting of Absence

   14

4.      Sickness and Personal Business

   14

5.      Leaves

   15

a.      Death in Immediate Family

   15

b.      Military

   16

c.      Voluntary Leave of Absence

   17

d.      Family and Medical Leave Act (FMLA)

   18

e.      Union Leave of Absence

   18

6.      Jury Duty Court Appearances

   18

XI. Seniority

   19

1.      Probation

   19

2.      Seniority Credit

   19

3.      Inactive Seniority List

   19

4.      Return of Employee to Bargaining Unit

   19

5.      Increase in Work Force Hiring, Transfer and Upgrade

   20

a.      Job Openings

   20

b.      Group Hiring

   20

c.      Job Posting Procedures

   20

6.      Decrease/Realignment in Work Force

   21

7.      Shift Preference

   21

8.      Special Situations

   21

9.      Work Assignments

   22

a.      Key Skills and Training

   22

b.      Graduate Student, Professional and Managerial Trainees

   22

c.      Shift Assignments

   22

10.    Special Job Assignments

   22

XII. Label

   23

XIII. Job Descriptions and Evaluations

   23

XIV. Stewards and Grievance Officers

   23

XV. Settlement of Grievances

   24

Section I Grievance Procedure

   24

Section II Arbitration

   25

XVI. Modification and Termination

   27

Lettersof Agreement

   28

#1    Special Hours of Work

   28

#2a  Subcontracting

   28

#2b  Subcontracting

   28

#3    Labor Pool

   29

Pensionand Insurance Agreement

   29

 

2



--------------------------------------------------------------------------------

AGREEMENT

between Knoll, Inc., 4300 36th Street, Southeast, Grand Rapids, Michigan
(hereinafter referred to as the “Company”), and Carpenters Union, Local 1615 of
the United Brotherhood of Carpenters and Joiners of America, affiliate of the
Carpenters Industrial Council (hereinafter referred to as the “Union”), entered
into as of the 27th day of August, 2006, starting at 10:00 p.m.

ARTICLE I. RECOGNITION

The Company agrees to recognize the Union as the exclusive bargaining agent for
the purposes of collective bargaining in respect to rates of pay, wages, hours
of employment or other conditions of employment for all its hourly paid
Production, Shipping, Receiving and Maintenance employees. The term “employees”,
as used in this Agreement, shall be deemed to cover all employees in the
Bargaining Unit, as outlined in this Article.

ARTICLE II. CONSIDERATIONS AND COOPERATION

1. This Agreement is entered into in consideration of the mutual performance
thereof, in good faith, by both parties. The intention of this Agreement is to
maintain harmonious relations between the Company and the Union and its
membership and to promote the general welfare of the Company and the employee.
The parties to this Agreement agree to cooperate in every reasonable way in
carrying out the provisions hereof and to exchange such information with respect
hereto as is mutually deemed essential for the furtherance of harmonious
relations.

2. The Union recognizes that it is the responsibility of the Company to maintain
efficiency, establish reasonable Company work rules and require employees to
observe same. The Union further agrees that Management shall have the freedom of
action necessary to discharge its responsibility for the successful operation of
the Company. This responsibility includes, among other things, the determination
of the number and location of its plants, the selection of those with whom it
will do business and the determination of the products to be manufactured and
the product schedules. This Article does not limit or modify the rights of the
parties under any other provisions of this Agreement.

ARTICLE III. DISCRIMINATION

1. There will be no discrimination by supervisory or other employees of the
Company not included in the Unit against any employee because of membership or
activities in the Union.

2. The Union agrees that neither it nor the respective Officers, members or
persons employed directly or indirectly by the Union will discriminate against
any employee.

3. The Union and the Company agree that the provisions of this Agreement will be
applied without discrimination because of race, sex, age, creed, color, national
origin, physical or mental handicap, veteran status or any other basis
prohibited by Michigan or Federal Law.

 

3



--------------------------------------------------------------------------------

ARTICLE IV. STRIKES, STOPPAGES AND LOCKOUTS

1. The Union will not cause or officially sanction their members to cause or
take part in any strike (including sitdowns, stayins, slowdowns, picketing or
any other stoppage of work) during the life of this Agreement. This includes
disputes which are within the proper scope of the Grievance Procedure, provided
in this Agreement, until such Grievance Procedure has been fully exhausted,

a. and written notice has been given that the Company’s reply at the final step
of the Grievance Procedure is unsatisfactory, and the Union’s notification to
hold a strike vote;

b. and such written, advance notice, of not less than seven (7) days prior to a
strike vote meeting being held; the notice will identify to the Company the
Grievance(s) over which a strike vote has been authorized;

c. and written, advance notice, of not less than three (3) days prior to the
strike, has been given the Company by the Union, stating that the strike is
sanctioned by the Union, identifying the Grievance(s) over which the strike has
been sanctioned.

2. The Company agrees to waive its right to collect damages against the Union in
the event of a wildcat strike only if the following conditions are met. The
Union will:

a. Notify all employees immediately, in the event of a strike, that the strike
is unauthorized and in violation of the contract.

b. Publicly announce, through the local newspaper and on local radio, that the
strike is unauthorized and not condoned by the Union.

c. State, in writing, to employees, that the strike is in violation of the
Agreement.

d. Make every reasonable effort possible to induce employees to cease such acts.

e. The Company will supply the Union with an uptodate list of employees names
and addresses, upon Union request, to assist the Union in carrying out the
provisions of this paragraph. The Company will maintain this list as accurately
as possible but assumes no responsibility for errors.

3. The Company will not lock out any employee because of a dispute which is
within the proper scope of the Grievance Procedure until such procedure has been
fully exhausted.

ARTICLE V. UNION SECURITY

1. Agency Shop.

a. Employees Who are Union Members.

All employees, in any job covered by this Agreement, who were members of the
Union on July 21, 1985, shall, as a condition of employment, remain members of
the Union, in good standing, insofar as the payment of periodic dues is
concerned, or if thereafter, at any time, such members resign or otherwise fail
to remain members of the Union, in good standing, insofar as the payment of
periodic dues, uniformly required, is concerned, they shall, as a condition of
employment, pay to the Union a service fee.

 

4



--------------------------------------------------------------------------------

b. Employees Who Are Not Union Members.

(1) All new hires, rehires or transfers will be required, as a condition of
employment, beginning on the ninetyfirst (91) calendar day following their date
of hire, rehire or transfer, to either become and/or remain members of the
Union, in good standing, insofar as the payment of periodic dues and initiation
fees, uniformly required, is concerned, or, in lieu of such membership, pay to
the Union a service fee.

(2) All other employees, in any job covered by this Agreement, who, on July 21,
1985, are not members of the Union, will be required, beginning on August 21,
1985, to become and/or remain members of the Union, in good standing, insofar as
the payment of all periodic dues and initiation fees, uniformly required, is
concerned, or, in lieu of such membership, pay to the Union a service fee.

2. Hires, Rehires and Recalled Employees.

The Union may participate in the orientation of newly hired/rehired hourly
employees, conducted on Company premises, to consummate such business as is
necessary to enroll the employee into the Union upon satisfactory completion of
the probationary period. The Union further agrees that there will be no
unauthorized solicitation of members, dues or funds during the working hours of
employees.

3. Procedure for Termination of Employment.

a. The Company shall be obligated under this Article to terminate the employment
of any employee by reason of their failure to obtain or to maintain membership
in the Union as required by this Article, and for employees who fail to obtain
and/or maintain membership, their failure to pay all service fees, upon receipt
of written request for such termination from the Union, except that the Company
shall have the right to refuse such request if it has reasonable grounds for
believing (1) that such membership is not available to the employee on the same
terms and conditions generally applicable to other members or (2) that
membership has been denied or terminated for reasons other than the failure of
the employee’s to tender all periodic dues and initiation fees uniformly
required as a condition of acquiring or retaining membership.

b. The Union agrees to indemnify and save harmless the Company from any payment
the Company may be required to make in favor of any employee whose employment is
terminated pursuant to any such request.

4. Definitions.

a. For the purpose of this Article, the term “employee” means any hourly-paid
employee on the active payroll or the disability payroll of the Company or on
leave of absence from the Company. It does not include any persons who have been
laid off, whether or not they are on any seniority list.

b. The term “initiation fee” means such amount as may be uniformly charged by
the Union as a condition of granting membership in the Union.

c. The term “dues” shall not be deemed to include any fine, assessment,
contribution, tax or other form of payment required from the Union members,
except the payment required in equal amounts from every member once during each
month and the weekly per capita tax.

d. For purposes of this Article and Article VI the term ”service fee” shall mean
that portion of dues that is equal to each employee’s proportional share of the
actual cost of representation which includes the cost of negotiating and
administering this agreement and an initial processing fee.

 

5



--------------------------------------------------------------------------------

5. Summer Students.

The desirability of providing employment for summer students under a limited
employment relationship is recognized. The Union will be notified of intent to
hire such employees, and the proposed length of service will be stated. The
employment of summer students will not exceed 89 calendar days. On a case by
case basis, extensions of up to 30 calendar days may be granted by mutual
agreement between the Company and the Union. The Company further agrees that
these students would not be utilized while Bargaining Unit employees are on the
inactive seniority list, as set forth in Article XI., Paragraph 3.

The seniority provisions and the checkoff provisions of this Agreement will not
apply to summer students under this limited employment relationship. Should
former summer students be hired as fulltime, hourly employees, seniority credit
for summer student work periods will be granted for the purpose of pension and
insurance calculations but will not apply to Bargaining Unit seniority.

6. NonBargaining Unit Personnel.

Persons not in the Bargaining Unit shall not perform Bargaining Unit work except
for the purposes of occasional assistance, instructing, demonstrating or
learning proper methods and procedures of performing work operations or in the
event of an emergency as long as sufficient Bargaining Unit employees are not
reasonably available.

ARTICLE VI. CHECKOFF

1. Dues/Service Fees Deduction Authorizations.

a. For the duration of this Agreement, the Company shall deduct, from the first
scheduled paycheck of each month, Union dues, or service fee, and remit same to
the Union for those employees in the Bargaining Unit whose written and signed
authorizations on the official form furnished and submitted by the Union, with
all blank spaces properly filled in are received by the Company. The Company
shall make a good faith effort to make such remittance no later than 15 days
after the 1st calendar day of each month.

b. For the duration of this Agreement, the Company shall deduct a weekly per
capita tax, or service fee, and promptly remit same to the Union for those
employees in the Bargaining Unit whose written and signed authorizations on the
official form furnished and submitted by the Union, with all blank spaces
properly filled in are received by the Company.

c. On or before July 22 of each year, the Company will furnish the Union with a
list of employees who have authorized a service fee deduction.

2. Starting Deductions.

a. Deductions for employees whose authorizations are received after the
effective date of this Agreement will commence with the first month after
receipt of the authorizations. The date of receipt will be recorded on the
authorization by the Company, and such record, by the last Thursday in the
calendar month, will be included in the deductions for the following month.

b. Dues deductions will be made from the first scheduled paycheck of the month
and per capita tax will be made weekly.

3. Delinquencies.

Dues or service fees unpaid, because the employee was not working during the
first pay period of the month, will be deducted from the first pay period worked
in that month.

4. Adjustment of Errors.

Except where the Company has made a clerical error in the deduction for dues or
service fees, which will be adjusted promptly by the Company, any question as to
the correctness of the amount deducted shall be settled between the employee and
the Union, and the Union shall indemnify the Company and save it harmless
against any and all suits, claims, demands and liabilities that shall arise out
of, or by reason of, any action that shall be taken by the Company for the
purpose of complying with the provisions of this Article VI., in reliance on any
authorization form or information furnished to the Company under such
provisions.

 

6



--------------------------------------------------------------------------------

5. Reinstatements.

a. Employees who return to the active roll from sickness or leave of absence
shall have dues or service fee deductions automatically reinstated upon return
to work. When an employee is rehired in the Bargaining Unit after layoff,
employee’s dues or service fee deduction authorization (if in effect at the time
of separation) shall be reinstated.

b. When any hourly employee returns to the active roll owing back dues or
service fees, the Company will deduct one month’s back dues or service fees from
each week’s pay (each deduction to begin with their first pay period after
return). All such deductions shall be remitted to the Union, as are other dues,
service fees, etc. The Union shall furnish a list of employees who owe back dues
to the Company for processing each month. The list shall be signed by an
authorized Union representative. Any discrepancies in the deduction of back dues
will be resolved between the Union and the employee.

6. Transfers.

Deductions will automatically be discontinued when an employee is transferred
outside the Bargaining Unit covered by this Agreement.

7. Reports and Remittances to the Union.

a. Within fifteen (15) days after the first pay period in the month, a check for
the total deductions (including authorized back dues or service fees) made in
that pay period shall be sent to the Union, to the address supplied by the
Financial Secretary of the Local, with substantiating list attached.

The remittance will include dues and service fees deducted from pay periods
after the first week of the previous month from employees who are not working
the first pay period.

b. Each list of deductions sent to the Union shall show, for all employees on
the active roll, from whom deductions have been made:

(1) Name,

(2) Social Security Number,

(3) Amount of the deduction from each individual employee and

(4) Reasons for nondeductions, if known.

c. Attached to the list accompanying remittance will be a summary, indicating
the total amount deducted and the number of employees from whom dues or service
fee deductions were made.

8. Notice of Change in Dues.

The Union shall notify the Company, by certified mail, of any change in the sum
of money to be deducted as dues, per capita tax, or service fee, pursuant to the
authorizations set forth in paragraph 1., above.

2. 9. State Laws.

This Article shall apply only to the extent that its provisions are consistent
with applicable state laws.

 

7



--------------------------------------------------------------------------------

ARTICLE VII. WAGES

1. Wage and Salary Adjustments.

a. The guaranteed keysheet rates and pay of hourly paid employees will be
increased according to the schedule below and applied to the rates indicated:

 

Increase

 

Effective Date

 

Applied to Rates In Effect On

One-and-one half percent (1.5%)

 

August 28, 2006

 

August 25, 2006

One-and-three quarters percent (1.75%)

 

August 27, 2007

 

August 24, 2007

Two percent (2%)

 

August 25, 2008

 

August 22, 2008

Two-and-one quarter percent (2.25%)

 

August 24, 2009

 

August 21, 2009

Two-and-one half percent (2.5%)

 

August 30, 2010

 

August 27, 2010

(1) The guaranteed keysheet rates and pay of hourly paid employees will be
rounded to the nearest one-half cent.

2. Cost of Living.

a. Adjustments will be made to the guaranteed keysheets rates and pay of hourly
paid employees.

(1) The term “Consumer Price Index” as used herein shall mean the National
Consumer Price Index for Urban Wage Earners and Clerical Workers (CPIW; Base
198284 = 100) as published monthly by the Bureau of Labor Statistics of the U.S.
Department of Labor.

(2) Cost of Living Adjustments effective on the date shown below in the amount
of one (1) cent per hour (forty cents ($.40)) per week, rounded to the nearest
cent if necessary.

The formula used to calculate COLAs will be 0.125 percent increased in the CPIW
equals 1 cent per hour pay increase.

 

Effective Date

  

Measurement Period

November 27, 2006

  

March 2006 - September 2006

May 28, 2007

  

March 2006 - March 2007

November 26, 2007

  

March 2007 - September 2007

May 26, 2008

  

March 2007 - March 2008

November 24, 2008

  

March 2008 - September 2008

May 25, 2009

  

March 2008 - March 2009

November 30, 2009

  

March 2009 - September 2009

May 31, 2010

  

March 2009 - March 2010

November 29, 2010

  

March 2010 – September 2010

May 30, 2011

  

March 2010 – March 2011

(3) While the measurement period for the Cost of Living Adjustment effective
May 28, 2007 includes the entire measurement period from March, 2006 to March,
2007 the adjustment will be the difference between the full amount calculated
for the period and the amount of the Cost of Living Adjustment paid on
November 27, 2006.

(4) While the measurement period for the Cost of Living Adjustment effective
May 26, 2008 includes the entire measurement period from March, 2007 to March,
2008 the adjustment will be the difference between the full amount calculated
for the period and the amount of the Cost of Living Adjustment paid on
November 24, 2008.

(5) While the measurement period for the Cost of Living Adjustment effective
May 25, 2009 includes the entire measurement period from March, 2008 to March,
2009 the adjustment will be the difference between the full amount calculated
for the period and the amount of the Cost of Living Adjustment paid on
November 30, 2009.

(6) While the measurement period for the Cost of Living Adjustment effective
May 31, 2010 includes the entire measurement period from March, 2009 to March,
2010 the adjustment will be the difference between the full amount calculated
for the period and the amount of the Cost of Living Adjustment paid on
November 29, 2010.

(7) While the measurement period for the Cost of Living Adjustment effective
May 30, 2011 includes the entire measurement period from March, 2010 to March,
2011 the adjustment will be the difference between the full amount calculated
for the period and the amount of the Cost of Living Adjustment paid on
November 28, 2011.

 

8



--------------------------------------------------------------------------------

(7) In the event the Customer Price Index, defined in 2.1.(1), above, shall be
discontinued, changed or otherwise becomes unavailable during the term of this
Agreement, and if the Bureau of Labor Statistics issues a conversion table by
which changes in the present Index can still be determined, the parties agree to
accept such conversion table. If no such table is issued, the parties will
promptly undertake negotiations solely with respect to agreeing upon a
substitute formula for determining a comparable Cost of Living Adjustment. If,
after such negotiations, the parties fail to reach agreement, the Union shall,
upon giving ten (10) days written notice, have the right to strike solely with
respect to such issue.

18

c. The wage increase referred to in paragraphs a. and b. above establish the
amount and manner by which hourly keysheets shall be increased, and will be
applied for purposes of overtime and vacations.

3. NightTurn Adjustment.

a. Employees working night turn will receive a flat rate of extra compensation
per hour. The extra compensation will be based on ten percent (10%) of the
guaranteed rate for each classification which was in force on August 25, 2002.
Employees will be eligible for the extra compensation when the regular quitting
time is after nine o’clock in the evening (9:00 p.m.) and up to and including
nine o’clock (9:00 a.m.) of the following day.

b. Employees hired after August 28, 1994 who have no record of prior
Westinghouse service will receive an extra compensation of sixty cents
(60¢) paid hourly, for all work performed on such shifts until they have
accumulated three years of continuous service, after which they will receive the
extra compensation described in paragraph (a).

c. Employees hired after August 27, 2006 will receive an extra compensation of
sixty cents ($0.60) paid hourly, for all work performed on such shifts until
they have accumulated three years of continuous service, after which they will
receive extra compensation of seventy-five ($0.75) paid hourly, for all work
performed on such shifts.

4. Probation Period.

a. New Employees.

Newly hired employees shall be on probation for a period of 90 calendar days,
during which time their seniority shall remain suspended. After satisfactorily
completing 90 calendar days of employment, seniority credit will be granted
retroactive to their original hire date.

For the duration of this Agreement, newly hired employees shall be paid $14.70
per hour. They shall receive the standard rate after 90 calendar days of
employment, provided the employee demonstrates the ability to satisfactorily
perform the work within the job assigned. If employees are unable to
satisfactorily perform the work within the job assigned, their employment shall
be terminated by the Company without recourse of any kind by the Union.

b. Promoted/Transferred Employees.

(1) Grades 3-5 Any employees who are in training for a job in the labor grade
classifications 3-5 will receive the full monetary increase of the new job
within thirty (30) days from the first day worked. Employees upgraded to
classifications 3-5 will have a thirty(30)calendar day trial period during which
they may be disqualified for demonstrated unsatisfactory performance.
Disqualified employees will be returned to their job/shift as soon as possible
after disqualification, if their performance does not merit increase as
scheduled.

21

(2) Grades 6-9 The same terms as (1), above, except employees will receive
one-half the difference between their present hourly rate and the standard rate
of the new job within thirty (30) calendar days from the first day worked in the
new position. Employees will receive the standard rate of the new job within
sixty (60) calendar days from the first day worked. Employees upgraded to
classifications 69 will have a sixty(60) calendarday trial period during which
they may be disqualified for demonstrated unsatisfactory performance.

(3) Grades 10-14 The same terms as (1), above, except employees will receive
one-half the difference between their present hourly rate and the standard rate
of the new job within forty-five (45) calendar days from the first day worked in
the new position. Employees will receive the standard rate of the new job within
ninety (90) calendar days from the first day worked. Employees upgraded to
classifications 1014 will have a ninety(90) calendarday trial period during
which they may be disqualified for demonstrated unsatisfactory performance.

 

9



--------------------------------------------------------------------------------

(4) Lateral/Lower Transfers Employees making lateral or lower job classification
moves through our job posting procedure shall receive the standard rate of pay
for the new job classification. They shall have a trial period of 30, 60 or 90
calendar days in accordance with the job classification and shall be returned to
their former job/shift per Article XI., paragraph 6., if they do not demonstrate
the ability to satisfactorily perform the work within the job assigned within
the specific trial period.

c. Training.

(1) It is the responsibility of the Company to ensure that the most senior,
qualified employee, who meets the minimum requirements of the job, receives the
training necessary to perform the Bargaining Unit work. This responsibility
includes providing formal training, should it be required.

(2) When a need to train backup operators is determined by the Company,
employees within the department will be offered the training by seniority, and
the most senior employee(s) will be trained as the backup operator(s). When
employees accept the training as a backup operator, they will accept upgrades to
that position when the need arises.

5. Four Hours of Work.

Employees reporting to work at their regular starting time and who have not been
advised at least two (2) hours beforehand not to report, and those who report to
work at other times at Company’s request, will be guaranteed four hours’ work or
four hours’ pay at their hourly rate of pay. The foregoing provision will not
apply in the case of an emergency such as fire, flood, power failure or work
stoppage by employees in the plant.

6. Injury.

If employees are injured arising out of, and during, the course of their
employment so that, at the direction of the Company, or the Company’s physician,
the employees are relieved from duty on the date of the injury or the day
immediately following (provided injury was reported on the day of the injury,
and the employee worked the remainder of the shift and reported for work the
next day), they will receive their regular straighttime hourly rate for that
portion of their regularly scheduled working day that they are relieved from
duty on the day of injury, not to exceed a total of eight (8) hours. If second
and subsequent follow-up visits to a doctor, at the direction of the Company,
occur during an employee’s working hours, the employee will receive pay for the
time spent, not to exceed a total of eight (8) hours. In all cases, the above
payments shall be calculated on straighttime hours and nightturn adjustment, if
applicable, and shall not include any overtime premium payments, unless the
employee’s shift was scheduled for posted overtime at the time the injury
occurred.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII. HOURS OF WORK

1. The basic workweek will be forty (40) hours, based on eight (8) hours per
day, five (5) days per week, Monday to Friday, inclusive. The starting and
stopping time for each shift will be as follows:

 

Shift

   Starting
Time    Stopping
Time

1

   6:30am    3:00pm

2

   2:30pm    11:00pm

3

   10:30pm    7:00am

Third shift hours shall begin on Sunday night, which shall be considered as
regular time until 7:00 a.m.

A regular thirty (30) minute unpaid lunch period will be provided as conducive
to efficient plant operations.

During each year of this Contract, the Company may change the set schedule to
straight eight (8) hour shifts with twenty (20) minute paid lunch break one
time, and may change the shifts back as stated above one time. The Company will
give the Union at least two (2) weeks notice before implementing any change in
the shifts.

1. 2. At the end of each shift, employees will be permitted five (5) minutes for
personal cleanup. Following personal cleanup, employees will return to their
workstations until the sounding of the end of shift signal.

3. Regular Breaks.

There shall be one regular break in any eight hour shift. The break shall be of
ten (10) minutes duration.

2. 4. Overtime Break.

There shall be an overtime break for any employee working two (2) or more hours’
overtime. This break shall be of ten (10) minutes duration, for each two hours
of overtime to be worked. For hours of overtime worked before normal shift
hours, the break shall be the last ten (10) minutes of the overtime hours. For
hours of overtime worked after the normal shift hours, the break shall be the
ten (10) minutes preceding the overtime hours.

ARTICLE IX. OVERTIME

1. 1. It is recognized that overtime will, at times, be required. All employees
are expected to perform a reasonable amount of overtime. The Company does
recognize that it may be occasionally inconvenient for individual employees to
work overtime and will give due consideration to advance, individual, reasonable
requests for relief from overtime hours.

2. 2. The Company will notify employees scheduled for Saturday overtime as soon
as possible, but prior to the end of their shift on Thursday. The Company will
make every effort to notify employees scheduled for weekday overtime as soon as
possible, but not later than the end of their shift the day before the scheduled
overtime. Employees may request to work overtime either before or after their
regular shift and be granted their request, whenever possible.

3. 3. The Company may post a maximum of any two (2) eight (8) hour Saturdays a
month and a maximum of four (4) ten (10) hour days, Monday through Thursday, a
week of mandatory overtime. Should customer demands require additional overtime
needs, the Company will first address these needs by asking for voluntary
overtime. If insufficient volunteer response is received, the need for
additional mandatory overtime will be discussed with the Union in accordance
with the Special Situations Clause in Article XI., paragraph 8.

4. Employees absent from either weekly or Saturday mandatory or voluntary
overtime shall be charged as absent under the attendance program.

5. Overtime work will be equalized, as practicable, among nonprobationary
employees, assigned the same job number, within the department, on the same
shift. The employee excused from overtime work shall be charged the amount of
time as actually worked by the employee(s) who accept(s) the assignment for the
purpose of balancing overtime.

 

11



--------------------------------------------------------------------------------

6. Only those employees who have completed their probationary period, on the
same shift on which overtime is required, may work overtime, unless the entire
shift has been offered the overtime opportunity, and production needs still
cannot be met.

4. 7. If overtime needs cannot be met within a job number, the overtime in labor
grades 14 will be offered to employees, by seniority, in the same department, on
the same shift. In labor grades 514, the overtime will be offered to the senior,
qualified employees in the same department, on the same shift.

5. 8. If overtime needs cannot be met within a department, an overtime sheet
will be posted within the first five hours of the shift. The posting will list
needs by job, department, labor grade and shift. Selections will be made as
outlined in paragraph 7., above (Labor Grades 14 by seniority; Labor Grades 514
by most senior qualified).

6. 9. For the purpose of equalization of overtime, an employee who transfers to
another job will assume the highest number of overtime hours worked for that job
number and shift.

10. Time and a half shall be paid for:

a. All hours worked in excess of eight (8) but less than twelve

(12) in any day (Monday to Friday, inclusive).

b. All hours worked less than twelve (12) on Saturday.

c. All hours worked less than eight (8) on observed holidays for which the
employee received additional payment under Article X.

11. Double time shall be paid for:

a. All hours worked on Sunday.

b. All hours worked on calendar Sunday outside of the employee’s established
shift.

c. All hours worked after twelve (12) hours in any day (Monday to Saturday,
inclusive).

d. All hours worked on observed holidays for which the employee is not eligible
for payment under Article X.

e. All hours worked on observed holidays after eight (8) hours for which the
employee received additional payment under Article X.

ARTICLE X. HOLIDAY, VACATIONS AND LEAVES

1. Holidays.

a. Holidays observed by the Company will be New Year’s Day, Good Friday,
Memorial Day, Independence Day, Labor Day, Thanksgiving, the day after
Thanksgiving, the day before Christmas, Christmas and a tenth holiday which will
be announced by January 1 of each year. Holidays falling on Sunday will be
observed on the following Monday.

b. In any calendar year in which one or more of such holidays fall on Saturday,
such holiday or holidays will not be an observed holiday in such year within the
meaning of this Agreement, but another day during such year in place of the
Saturday holiday or holidays. The Company shall be required to designate such
alternative day or days before January 1 of such calendar year, after the matter
has been discussed with the Union, and the Union’s preferences for such day or
days have been presented.

c. Employees will be paid for their established shift hours at their regular
hourly rate of pay on the above holidays, subject to the following:

(1) The employee has thirty (30) days’ continuous service from his/her most
recent hire date preceding the holiday.

(2) The employee works the entire shift on the workday immediately preceding and
immediately following the holiday, unless excused by the Manufacturing and the
Second Shift Manager.

d. The above payment will be made only to employees who are on the active roll
on the last working day before the observed holiday and who earned some wages
during the week in which such holiday falls or any of the four preceding weeks.
Employees who are separated at any time during the week of December 31, in any
year, shall not be entitled to holiday pay for New Year’s Day in the following
year.

e. Holiday pay will be paid at the employee’s basic rate in effect during the
week in which the observed holiday falls.

f. Employees who were laid off for lack of work and are recalled in accordance
with Article XI., who completed thirty (30) days’ continuous service prior to
their layoff, will receive the above holiday payment.

 

12



--------------------------------------------------------------------------------

2. Vacations.

a. The Company shall permit vacations to be taken as desired by employees as far
as practical and consistent with efficient operations. At the time of vacation
scheduling, whole week vacation requests will take precedence over single day
requests. Six (6) of the employee’s vacation days may be taken in onehalf
(1/2) day increments, provided it is taken for the first four (4) hours or the
last four (4) hours of the employee’s shift.

b. When the vacation period of an hourly paid employee includes one of the ten
(10) paid holidays, an additional day of vacation will be granted with pay in
lieu of the holiday.

Note: The floating holiday shall be December 26, 2006; December 31,
2007; December 31, 2008; December 31, 2009; December 31, 2010; December 30,
2011.

c. Where an employee is removed from the active roll for any reason, payment for
vacation not taken for the current year will be made if the employee has
qualified for vacation.

d. The right to vacation with pay shall vest as follows:

(1) Employees who are on the active roll and who have completed at least thirty
(30) days’ continuous employment immediately preceding the close of business of
the calendar year immediately prior to the beginning of the vacation year shall
be entitled to that vacation in the vacation year for which they have qualified
at such close of business.

(2) Employees who are on the active roll and who have completed at least thirty
(30) days’ continuous employment at the close of business on their last working
day immediately preceding the time of starting their vacation shall be entitled
to such additional (or initial) vacation for which they have qualified at such
close of business.

e. For vacation purposes only, continuous employment is interrupted only when an
employee’s name is removed from the active roll, except that in case the removal
does not interrupt continuous employment unless, and until, the employee’s name
has been removed from the active roll for one year.

g. Total Employment is defined as the accumulated length of service in the
employ of the Company, plus half of the accumulated length of service in the
employ of Architectural Systems, prior to May 1, 1961.

h. The Company will grant vacations to hourly rated employees meeting the
requirement of thirty (30) days’ continuous employment, as described in
subparagraph e., above, as follows:

(1) One (1) year of accumulated length of service but less than two (2) years —
one (1) week.

(2) Two (2) years’ accumulated length of service but less than six (6) years —
two (2) weeks.

(3) Six (6) years’ accumulated length of service but less than seven (7) years —
two (2) weeks plus one (1) day.

(4) Seven (7) years’ accumulated length of service but less than fifteen
(15) years — three (3) weeks.

(5) Fifteen (15) years’ accumulated length of service but less than twenty
(20) years — four (4) weeks.

(6) Twenty (20) years’ accumulated length of service but less than twenty-five
(25) years — five (5) weeks.

(7) Twenty-five (25) years’ accumulated length of service but less than thirty
(30) years – five (5) weeks plus one-half (1/2) day for each year, for a total
of two-and-on-half (2 1/2) additional days, until employee reaches thirty
(30) years of service.

(8) Thirty (30) years or more of accumulated length of service — six (6) weeks.

i. Vacations shall be paid at the employee’s basic rate in effect at the time
the vacation is taken, and vacation hours will be based on the number of hours
regularly scheduled in each employee’s workweek, Monday to Friday, inclusive.
Vacations must be taken within the calendar year in which the employee becomes
eligible thereto, and they are not cumulative. It is the responsibility of both
the Company and employee to assure that all employees take their allotted
vacations.

 

13



--------------------------------------------------------------------------------

3. Reporting of Absence.

a. Employees are required to report their absences no later than one hour after
the start of their shift. Failure to report absence(s) as required shall be
treated as a Class C offense under the Knoll, Inc. Rules of Conduct.

b. Any employees who are absent without permission for a period of three
(3) working days, without having, during that time, reported the reason for the
absence to the Company, shall be considered as having “quit without notice,”
unless, at the time of the return, they can show extenuating circumstances which
made it impossible to so report.

4. Sickness and Personal Business.

a. An hourly paid employee with one (1) or more year(s) of credited service, who
is:

(1) Absent from work because of personal illness or business for which weekly
disability benefits are not payable under the Knoll Insurance Plan or under
Worker’s Compensation;

or

(2) Absent from work because of Management’s decision to furlough, other than
disciplinary suspension, or furlough resulting from disciplinary action to other
employees, or slowdowns, or any other form of work stoppage in the plant, may
receive pay for each full day of such absence, up to the number of days set
forth as follows:

(a) One (1) year’s credited service but less than ten (10) years — two (2) days
in each calendar year.

(b) Ten (10) years’ credited service but less than fifteen (15) years — three
(3) days in each calendar year.

(c) Fifteen (15) years’ credited service but less than twentyfive (25) years —
four (4) days in each calendar year.

(d) Twentyfive (25) years’ or more credited service — five (5) days in each
calendar year.

b. All hourlypaid employees who are otherwise eligible to receive such pay and
who have completed thirty (30) days’ continuous employment immediately preceding
the day or days of absence will be paid:

(1) If the absence is of the type described in paragraphs a.(1), or a.(2),
above.

Employees who have Sickness and Personal Business days available will be
required to use them when absent for any reason. Hourly paid employees,
otherwise eligible to receive Sickness and Personal Business day pay, and who
were laid off for lack of work and are recalled in accordance with Article XI.,
who completed thirty (30) days of continuous employment immediately preceding
their most recent layoff, will be eligible for Sickness and Personal Business
day pay.

c. Hourly paid employees will be paid for such hours on the basis of their rate
of record and, in addition, night turn bonus, where applicable, on the date
immediately preceding the day or days for which Sickness and Personal Business
day pay is requested. In all cases, Sickness and Personal day pay shall be
calculated on straighttime hours and shall not include any overtime premium
payments.

d. An employee who has any unused benefits under this Section remaining at the
end of the year may have such unused benefits, up to a maximum of thirty
(30) days, carried forward to the following calendar year for use in the event
of absences of the type described in paragraph a., above.

e. Sickness and Personal Business day pay will not be made for any day or days
for which the employee receives any other type of monetary benefits from the
Company.

f. Sickness and Personal Business day pay will not be made for any day or days
of disciplinary furlough or any day or days not worked because of strikes or
stoppages.

 

14



--------------------------------------------------------------------------------

40

5. Leaves.

a. Death in Immediate Family.

Any employees with thirty (30) days’ continuous service who is absent from work
because of the death of a:

(1) foster child residing in the home,

(2) employee’s parent,

(3) employee’s brother,

(4) employee’s sister,

(5) employee’s child,

(6) employee’s spouse,

(7) employee’s motherinlaw (includes stepmotherinlaw)

(8) employee’s fatherinlaw (includes stepfatherinlaw)

(9) employee’s brotherinlaw (which includes the employee’s sister’s husband, and
the employee’s spouse’s brother and the husband of the employee’s spouse’s
sister).

(10) employee’s sisterinlaw (which includes the employee’s brother’s wife, the
employee’s spouse’s sister and the wife of the employee’s spouse’s brother),

(11) employee’s soninlaw,

(12) employee’s daughterinlaw,

(13) employee’s grandparent, (includes greatgrandparent),

(14) employee’s grandparentinlaw, (includes greatgrandparent),

(15) employee’s stepparent,

(16) employee’s stepbrother,

(17) employee’s stepsister,

(18) employee’s stepchild, or

(19) employee’s grandchild (includes greatgrandchild) will be compensated for
time lost by reason of such absence from their regularly scheduled, straighttime
shift hours during Monday to Friday of their workweek, up to a maximum of three
(3) days for each such absence.

If an employee has a scheduled vacation during the period in which they would be
granted bereavement leave per this section, those vacation days shall be
reinstated to the employee and they shall receive bereavement pay for the said
days. Bereavement pay does not apply to employees on furlough. Such paid leave
will be limited to three (3) consecutive, regular workdays within a period of
five (5) days, starting on the day of, or immediately following the day of,
death. If extenuating circumstances delay notification of the death to the
employee, the Company will allow bereavement leave to be taken at a later time.
In no case shall payment be made for more than three (3) days, as described
above; provided, however, that in the event an employee meeting the requirements
listed above is absent from work because of the death of a foster child residing
in the home, child, spouse, or stepchild, they will be compensated for an
additional two (2) consecutive workdays for time lost by reason of each such
absence within a period of seven (7) days starting on the day immediately
following the day of death.

 

15



--------------------------------------------------------------------------------

When the death in the immediate family and the leave includes a holiday(s), the
employee will be paid for bereavement (as stated above) and the holiday(s). In
case of any employee whose regular days of work vary from the basic workweek, as
defined in Article VIII., paragraph 1., the above payment will be made for the
time lost during the employee’s established five day week.

The in-law relationship will terminate for purposes of this paragraph upon
divorce or annulment (i.e., legal dissolution) of the connecting marriage which
creates the in-law relationship to the employee; and the in-law relationship
will terminate upon death and remarriage — that is, in the event of the death of
the party with the connecting in-law relationship to the employee, the in-law
relationship will not terminate until the remarriage of the surviving spouse.

b. Military.

(1) Employees entering military service will be granted a military leave of
absence. The leave of absence will cover the period of military service up to a
maximum equal to that period of time during which reemployment is required under
applicable Federal status. A military leave of absence will be considered as
continuous employment.

(2) The employee must apply for reemployment within ninety (90) days from the
date of honorable discharge (or termination of the required period of military
service). Any employees so applying will be reinstated in their former position,
or a position in the Bargaining Unit which they left, on the basis of their
seniority under the provisions of this Agreement, providing the employee
complies with the following conditions:

(a) Application for reinstatement is made within the time period provided above.

(b) Official discharge papers are presented.

(3) Employees reporting, as provided for in the above provision, who are not
qualified to perform the duties of their former position, will be given special
consideration, and the Company will endeavor to place them in suitable jobs.

(4) An employee so reinstated will be entitled to participate in insurance and
other benefits on the same basis as other employees returning from leave of
absence.

(5) Vacation eligibility for employees returning from military leave of absence
will be reestablished on the basis of the Credited Service of the employee on
the date the employee returns to the active roll; however, vacation payment will
not be granted until the employee has been on the active roll thirty (30) days
following the employee’s return from military leave of absence. In any event,
the employee will receive the vacation for which eligible in that calendar year.

(6) Annual Military Field Encampment. Employees required to attend annual
military encampments to discharge their National Guard or Reserve obligations
will be reimbursed in accordance with the following conditions:

(a) Reimbursement will be limited to a maximum period of seventeen (17) calendar
days (not to exceed thirteen (13) working days, excluding holidays for which the
employee receives payment) during a calendar year.

(b) Reimbursement, if any, will be the difference between the employee’s normal,
straighttime earnings and total amount the employee would receive for service
pay from the Federal or State Government. In calculating the amount of
difference to be paid by the Company, the employee’s regularly scheduled
workdays will be used. Travel, quarters and subsistence allowances will not be
included in determining the amount of compensation received by the employee from
the Federal or State Government.

(d) No reimbursement shall be made for annual encampment during furlough days or
on days that would have been furlough days.

(7) Ready Reserve or National Guard Alerts.

 

16



--------------------------------------------------------------------------------

(c) The basis for establishing normal earnings will be the rate of record in
effect immediately preceding the encampment period, including nightturn bonus,
where applicable.

Employees required to participate in National Guard or Ready Reserve “alerts,”
taking place during their regular working hours, shall be reimbursed for the
difference, if any, between their regular, straighttime earnings and their
military earnings (both calculated as provided in paragraph (6), above) for such
time lost from work during their regularly scheduled working hours, up to a
maximum of one hundred sixty (160) hours in any calendar year. No reimbursement
shall be made for such Ready Reserve or National Guard alert duty during
furlough days or on days that would have been furlough days.

c. Voluntary Leave of Absence.

A voluntary leave of absence is a convenience for employees who find it
necessary to absent themselves from active employment, where reason for such
absence and employees’ service record justify continuing themselves on the
employment roll. Satisfactory work performance and attendance will be considered
in reviewing request.

(1) Reasons for such request will be stated in writing and should be of
sufficient importance to warrant granting a leave of absence; illness of
employee (other than disabling illness) verified by employee’s personal
physician, illness in employee’s immediate family or other conditions, based on
their individual merits, may be considered as justifying approval.

(2) If reasonably adequate replacement is not available, and compliance with
request would seriously interfere with work on hand, such request should not be
granted until that condition is no longer a factor.

(3) Total length of time for which voluntary leave of absence will be granted
depends on employee’s length of credited service and will be as follows:

 

LENGTH OF

CREDITED SERVICE

 

MAXIMUM TOTAL LEAVE

(CALENDAR DAYS)

Less than one (1) year

 

No leave of absence granted

One (1) year but less than two (2) years

 

Ten (10) days

Two (2) years but less than three (3) years

 

Twenty (20) days

Three (3) years but less than four (4) years

 

Thirty (30) days

Four (4) years but less than five (5) years

 

Fortyfive (45) days

Five (5) years and over

 

Three (3) months

(4) A voluntary leave of absence shall not be granted to an employee to accept
employment with another employer or to enter into business for themselves.

(5) If employee is eligible for vacation and Sickness and Personal Business
days, and vacation and Sickness and Personal Business days have not been taken,
the vacation and Sickness and Personal Business Days will be used to the maximum
extent in fulfillment of request for leave.

(6) Employee will be expected to return from voluntary leave of absence on the
date agreed upon. An employee on voluntary leave accumulates no seniority for
pension or any other purpose, except Bargaining Unit Seniority.

 

17



--------------------------------------------------------------------------------

d. Family Medical Leave Act (FMLA).

The Company, the Union and employees will comply with the Family Medical Leave
Act (FMLA) and its regulations in accordance with the Bargaining Unit Policy.

e. Union Leave of Absence.

(1) Upon written request from the Union to the Human Resources Manager, an
employee selected for a position with the Union, as a fulltime Union
Representative, will be granted a leave of absence without loss of seniority.

(2) A leave of absence for Union business shall not be less than one (1) month,
nor more than three (3) years. The leave may be renewed for an additional three
(3) years by the Union’s written request.

(3) At the end of this service, such employee who has been granted a leave of
absence, will be restored on the basis of seniority to the former position or
similar position, at the going rate, at the time of return. Bargaining Unit
seniority will be given for time spent on Union leave of absence. Credited
Service shall be calculated as per the Pension and Insurance Agreement.

6. Jury Duty Court Appearances.

a. When called for jury duty, employees will be reimbursed for the difference
between the amount paid for such service, not including transportation
allowance, and an amount equal to the basic scheduled hours in the period times
the rate of record, including nightturn bonus, where applicable, on the date
immediately preceding such absence. No reimbursement will be made for jury
service during furloughs or days that would have been furloughs.

b. When time is lost because of attendance at a proceeding of a Court or
Governmental Agency at the request of the Company or in response to a subpoena
served on the employee, employees will be reimbursed in the manner set forth in
paragraph a., above. However, when subpoenaed by other than the Company, the
employee will not be reimbursed, if the employee, the Company, or the Union is a
party in that case, or the employee has any direct or indirect interest in the
case.

c. First shift employees released from jury duty by 10:00 a.m. will report to
work by 11:00 a.m., and be paid for a half-day of jury duty. Employees released
after 10:00 a.m. will report the following work day and will receive a full day
of jury duty pay.

Second shift employees released from jury duty by 10:00 a.m. will report to work
for the first half of second shift, unless arrangements are made with the
Supervisor to report for the second half of the shift and will be paid for a
half-day of jury duty. Employees released after 10:00 a.m. will report on the
following day and will be paid a full day of jury duty. Third shift employees
will be given the night off, with pay, prior to the day in which jury duty is to
be served. Release times will be given to the employee’s Supervisor by the
employee for appropriate payment. The Court may be used for verification.

d. An employee, to be eligible to receive the payments set forth in this
Section, shall have completed thirty (30) days’ continuous

employment immediately preceding the absence. Employees who were laid off for
lack of work and are recalled, in accordance with Article XI., who completed
thirty (30) days’ continuous employment immediately preceding their most recent
layoff, shall be eligible to receive such payment.

 

18



--------------------------------------------------------------------------------

ARTICLE XI. SENIORITY

1. Probation.

All new employees shall be considered as probationary employees for a period of
ninety (90) calendar days. During the probationary period, the Company retains
the right to lay off, terminate, transfer or discipline employees without
recourse by them to the Grievance Procedure.

2. Seniority Credit.

Upon completion of the probationary period, the employee shall be placed on the
seniority list as a regular employee and immediately credited with the time
which has accumulated during the probationary period. Seniority shall be defined
as the cumulative length of service of the employee in the Bargaining Unit of
Knoll, Inc. and Westinghouse Electric Corporation, Grand Rapids, plus half of
the accumulated length of service in the employ of Architectural Systems, Inc.,
prior to May 1, 1961. Once the order of seniority has been determined, no change
of employee’s last name shall change the order of the seniority list. The
Company furthermore agrees to change any errors in the seniority list that may
have occurred using prior methods.

3. Inactive Seniority List.

a. Employee placed on layoff shall have their names placed on the inactive
seniority list. An employee on layoff shall continue to accumulate Bargaining
Unit seniority until they are removed from the inactive seniority list per
section c., below. All employees returned to the Bargaining Unit, that had
previously been removed from the inactive seniority list, shall receive
Bargaining Unit seniority for former Bargaining Unit service, plus Bargaining
Unit seniority for time spent on the inactive seniority list. Credited service
shall be calculated as per the Pension and Insurance Agreement.

b. An employee’s name will not be placed on the inactive seniority list when an
employee is discharged or voluntarily quits.

c. An employee’s name will be removed from the inactive seniority list:

(1) When an employee fails or refuses to report for work within two (2) days
after receiving notice of recall to work, sent by registered mail to the
employee’s last known address on file with the Company, unless an extension of
time is agreed upon between the Company and the employee. The employee is
responsible for maintaining a current address on file with the Company.

(2) When an employee refuses to accept work with equal pay to the job from which
employee was laid off when recalled by the Company.

(3) When the employee has been on the inactive seniority list for a period shown
in the following table:

(a) Less than one (1) year’s accumulated length of service length of accumulated
service.

(b) One (1) year’s accumulated length of service but less than two (2) years —
one (1) year.

(c) Two (2) years’ accumulated length of service but less than five (5) years —
two (2) years.

(d) Five (5) or more years’ accumulated length of service but less than ten
(10) years — three (3) years.

(e) Ten (10) or more years’ accumulated length of service — four (4) years.

4. Return of Employee to Bargaining Unit.

a. The Union will not oppose the return of salaried employees to the Bargaining
Unit, provided that, at the time of promotion, they worked on a job which was in
the Bargaining Unit. Seniority credit of such employees will not include the
period the employee spent as a salaried employee. The employee will be returned
to a job in the Bargaining Unit in line with the individual’s seniority and
qualifications.

Management shall have the right to return a promoted employee to the Bargaining
Unit any time during a three (3) year period from the effective date of
promotion.

 

19



--------------------------------------------------------------------------------

b. An employee returning from leave of absence or disability or returning to the
Bargaining Unit pursuant to paragraph a., above, will be placed by agreement
with the Union or will return to the position they held before leaving the
active roll, unless such position no longer exists or is held by a more senior
employee. If the returning employee was in their trial period, they shall not
displace a least senior employee upon their return, unless that employee is also
in a trial period. If it is not possible to place employees in accordance with
the above, they will be placed in accordance with the disposition procedures set
forth in paragraph 6. of this Section XI., as if they had been replaced in the
most recent position in the Bargaining Unit.

5. Increase in Work Force Hiring, Transfer and Upgrade.

a. Job openings will be filled in the following sequence:

(1) (a) The open job will first be offered to employees on the active roll, in
order of seniority, who have completed the probationary/trial period on the open
job, and have been displaced from that specific job number within the last one
(1) year period.

(b) Recall rights apply only for a one (1) year period from the time of the
displacement and only to the specific job number from which the employee was
displaced.

(c) Employees who refuse recall to the specific job number held at the time of
displacement, forfeit recall rights to that position.

(d) Recall rights do not apply to an employee who has been disqualified.

(2) The job will be posted for forty-eight (48) hours and filled by the most
senior, qualified employee who bids on the job. After the postings have been
filled, the Company will provide the Chief Stewards with a duplicate copy of all
posting sheets and change of status sheets weekly.

(3) The most senior, qualified employee will be recalled from the inactive
seniority list. If an employee is on layoff for less than forty-five (45) days
the employee will return to the job he/she held immediately prior to the layoff
provided the employee occupying that job has not completed the trial period. If
the layoff lasts forty-five days or longer, the recalled employee will be up for
disposition, but shall retain recall rights for one year as provided in section
5 a (b) of this Article.

(4) Jobs not filled by the above procedure will be filled by hiring a new,
qualified employee.

b. In the event of a group hiring, the following procedure will be used to
assign jobs for the newlyhired employees:

(1) All newly-created positions will be posted per paragraph c., below.

(2) Positions that become open as a result of employees accepting the
newly-created positions will be posted the following week per paragraph c.,
below.

(3) All subsequent labor grade three (3) positions that are vacated for a period
mutually agreed upon by the Company and the Union will not be posted.

(4) Newlyhired employees will be placed in positions not filled through the Job
Posting Procedure.

c. Job Posting Procedure.

(1) Jobs shall be posted when they operate over fifteen (15) working days per
month. Jobs shall also be posted if they operate ten (10) days for three
(3) months in a six (6) month period. Special short-term jobs over fifteen (15)
working days shall be filled by agreement between Manufacturing Management and
Union Chief Stewards.

(2) Jobs will be posted for forty-eight (48) consecutive hours and will contain
the job title and number, shift, wage rate, qualifications and a brief
description of, and reason for, the job opening.

(3) Any employee who has completed the probationary period may bid on a posted
job per Article XI., paragraph 5.b.(5).

(4) The most senior, qualified employee will be interviewed by the Supervisor
for the sole purpose of reviewing the job description, the job requirements and
meeting department employees. Within twenty-four (24) hours after this
interview, the selected employee may decline or accept the posted job. In case
of employee refusal, the next senior, qualified employee on the posting shall be
offered the job, contingent upon this paragraph.

(5) Once an employee is awarded the job, the employee may not bid on another job
for six (6) months.

 

20



--------------------------------------------------------------------------------

(6) When more than one job is posted within the same forty eight (48) hour
period, employees may sign any number of such postings. Employee who is the most
senior, qualified bidder on more than one posting will be interviewed for the
job of their choice.

(7) An employee who is disqualified by the Company within the trial period,
outlined in Article VII., will be returned to their previous job/shift, per
Article XI., paragraph 6., as soon as possible after disqualification. An
employee disqualified by the Company will be eligible to bid on other jobs
immediately. However, the employee shall not be able to bid on the same job from
which disqualified for a period of one (1) year. Job openings occurring because
of disqualification by the Company will be posted again.

(8) Employees on vacation will be allowed to bid on jobs, however, the Company’s
only obligation is to post the job on the job posting bulletin board for
forty-eight (48) consecutive hours. Delays encountered in placing vacationing
employees on the awarded job will be overcome by the Company placing a qualified
employee on the job and assigning a temporary rate, as appropriate.

6. Decrease/Realignment in Work Force.

When it is necessary to decrease/realign the work force, the following procedure
will apply:

a. Employees on the affected job in the following order of consideration:

(1) Probationary,

(2) Job posted trial period (regardless of seniority),

(3) Leastsenior, nonprobationary/nontrial employee, will be up for disposition.

b. Employee(s) up for disposition will maintain their shift and displace
(seniority permitting) an employee in their previous job number in accordance
with the procedures set forth in 6.a., above.

c. Employee(s) unable to maintain their shift will displace (seniority
permitting) an employee in their previous job number on any shift in accordance
with the procedures set forth in 6.a., above.

d. Employees not placed in previous job, as provided in b. and c., above, shall
fill open positions not filled through the job posting procedure, being polled
by seniority. Such employees shall have 30, 60 or 90 day trial periods, as
outlined in Article VII., paragraph 4.b.

e. If no open positions exist, employees up for disposition will displace the
leastsenior employee plant wide, provided they are qualified to perform the job
held by the leastsenior employee. Such employees shall have 30, 60 or 90day
trial periods, as outlined in Article VII., paragraph 4.

f. No employees placed in a job, per paragraph 6. of this Article, shall lose
their bidding rights. Any employee who loses their job or shift through the
disposition procedure, who, at that time, does not have bidding rights, shall
have bidding rights restored.

g. Employees affected by this decrease procedure, who refuse a job in a lower,
equal, or higher labor grade than that from which displaced, will be considered
voluntary quits.

h. Employees not placed under provisions b., c. and d., above, will be laid off
and placed on the inactive seniority list.

i. Employees selected for layoff shall be advised as soon as possible of the
reasons therefore, but at least five (5) days before such layoff becomes
effective, unless there are extenuating circumstances.

7. Shift Preference.

a. Employees on the active roll who have one (1) year or more of continuous
service may exercise their seniority in shift preference once every twelve
(12) months.

b. Employees who exercise shift preference will be transferred on the second
Monday from the time of such request.

c. Shift preference can be exercised upon employees in their probationary/trial
period. However, employees in their probationary/trial period cannot exercise
shift preference.

d. Employees displaced will have their shift preference reinstated. If any
employees who do not have bidding rights are bumped to another shift by an
employee exercising their shift preference, they shall have their bidding rights
restored.

e. Once a shift preference has been turned into the Supervisor, it cannot be
canceled, unless that employee bids into another job before their designated
date. In such cases, employees being bumped shall not be required to change
shifts and the employee who had submitted the shift preference shall have the
shift preference restored.

f. Employee’s request to exercise shift preference will be made in writing to
their immediate Supervisor.

g. Employees up for disposition can use a shift preference to displace less
senior up for disposition employees on other shifts. The shift preference will
be processed as outlined in section 7 (af).

8. Special Situations.

Notwithstanding the provisions of the established seniority procedure,
designated Union and Management representatives may, in special situations, work
out, by negotiation, individual cases where the designated Union and Management
representatives agree that such special situations exist.

 

21



--------------------------------------------------------------------------------

9. Work Assignments.

a. Key Skills and Training.

A group of employees, not to exceed three percent (3%) of the active Bargaining
Unit, will be given preference, as necessary in the event of a layoff, as set
forth below, due to special skills in key jobs or because of unusual ability for
training purposes to fill key jobs, either in the plant or field. The jobs
requiring special skill for which employees are to be given seniority
preference, as differentiated from jobs for training purposes, will be
determined by the Company. The jobs for which employees are to be trained, the
list of employees to be given such seniority preference and the reasons
therefore will be given to the Union at the beginning of each contract term and
will be kept up to date by Human Resources.

b. Graduate Student, Professional and Managerial Trainees. Work assignments for
graduate students and other trainees in the Company’s various professional or
managerial training programs will be made in line with the following provisions:

(1) During such assignments, such students and trainees will not be in the
Bargaining Unit and will not replace regular employees. They will cooperate with
regular employees in the performance of work.

(2) Each assignment will not exceed six (6) weeks.

(3) Advance, written notice of trainees assigned under this provision will be
given to the Chief Steward of the affected shift. At the earliest opportunity, a
list will also be provided, which includes the trainees names and the area in
which they will be trained.

c. Shift Assignments.

The Company may make shift assignments for operating or training purposes under
the following conditions:

(1) Affected employees will be given reasonable, advance notice, but not less
than forty-eight (48) hours’ notice, before the transfer.

(2) Assignments will be made by polling employees, on all shifts, by seniority,
in the same job number in which the work is required.

(3) If needs cannot be met through volunteers within the job number, it shall be
posted, plant wide, on all shifts, with the assignments being given to the
senior, qualified bidder.

(4) The assignment may not extend beyond thirty (30) working days, unless
extended by mutual agreement between the Company and the Union.

(5) Assignments will not be made to fill a vacant job, except for vacation or
emergency coverage.

(6) An individual employee may not be required, but may volunteer, to accept
such assignment more than once in a given six (6) months.

(7) Employees are returned to their job/shift at the end of thirty (30) working
days, or when the training/operating need is satisfied, whichever is sooner.

(8) An employee, whose regular shift pays a premium, shall not lose this premium
when transferred to a shift not paying premium.

10. Special Job Assignments.

When the Company assigns employees from their job to work another job, the
selection shall be made by polling qualified employees in order of seniority. If
the job of employees so selected subsequently needs to be filled, they will have
the option of returning to their job, unless they are the only qualified
operator, per Article VII., paragraph 4.c.

 

22



--------------------------------------------------------------------------------

ARTICLE XII. LABEL

1. It is hereby understood and agreed by the Company and the Union that an
application shall be made for the Union Label to the First General Vice
President of the United Brotherhood of Carpenters and Joiners of America. If the
application is approved and the Union Label is issued by the United Brotherhood
of Carpenters and Joiners of America, to be placed upon the Company’s products,
it is understood and agreed that the Label shall remain the property of the
United Brotherhood of Carpenters and Joiners of America and shall be, at all
times, in the possession of a member of the United Brotherhood. Use of said
Label may be withdrawn from the mill, shop, factory or manufacturing
establishment of the Company, at any time, at the discretion of the
International Union.

ARTICLE XIII.

JOB DESCRIPTIONS AND EVALUATIONS

1. The establishment of job descriptions and classifications are the
responsibility of the Company. Established job descriptions and classifications
will be reviewed and changed as necessary to take into consideration changes in
methods, equipment and working conditions.

2. The Company will present the Union Chief Steward with any new or changed job
descriptions and/or classifications and their evaluation at least five
(5) working days prior to making them effective.

3. During the period prior to the effective date of any new or changed job
description/classification, and at the request of the Union, the Company will
meet to discuss (a) the description of the job and classification, and (b) its
evaluation.

4. If the Company and Union fail to agree on the job description/classification,
or its evaluation, or both, in the period prior to the effective date, the
Company shall have the right to make effective its most recent proposal, and the
Union shall have the right to process a Grievance or Grievances per the
provisions of Article XV., paragraph

5. Any employees affected by a change in their job description and does not at
that time have bidding rights, shall have their bidding rights restored.
However, the employee would not be eligible to bid on this position for six
(6) months.

ARTICLE XIV.

STEWARDS AND GRIEVANCE OFFICERS

1. a. It is agreed that the Union may elect or appoint the following number of
Stewards:

b. First Shift Four (Includes Chief Steward). Second Shift Three (Includes Chief
Steward). Third Shift Two (Includes Chief Steward).

c. The Steward’s area of responsibility should be consistent with their normal
working area and shall be subject to mutual agreement of Management and Union.

2. There shall be two persons from the Bargaining Unit appointed by the Union to
serve as Grievance Officers. Grievance Officers will serve on the Grievance
Committee for the purpose of resolving Grievances at the Human Resources step of
the Grievance Procedure.

3. The Union agrees to notify the Company promptly and, in writing, of changes
in Stewards and Grievance Officers.

4. At the written request of the Union, the Grievance Officers shall be given
superseniority to retain employment in the event of a layoff.

 

23



--------------------------------------------------------------------------------

5. At the written request of the Union, the Stewards will be given
superseniority within their area of responsibility. If the disposition procedure
does not allow the Steward to remain in their area of responsibility, then they
shall displace the least senior employee within their area of responsibility
provided they meet the minimum requirements of that job. Superseniority cannot
be used to displace an employee from a higher labor grade.

6. Shop Stewards and Grievance Officers shall not have the right to call
strikes, slowdowns or work stoppages of any sort.

7. The Union Steward will be notified of accidents occurring on their shift
which affect any employee in the Bargaining Unit who is required to leave the
plant because of the accident.

8. No Union business may be conducted on Company time unless prior approval has
been received from Management.

ARTICLE XV.

SETTLEMENT OF GRIEVANCES

Section I Grievance Procedure

1. a. The Union agrees to furnish the Company with a list of its Officers,
Negotiating Committee Members and Stewards and shall furnish the Company with
notice, in writing, of any new appointments or changes in Stewards, Officers,
Local Union Grievance Committee Members or Negotiating Committee Members, prior
to the date they are to be recognized as representatives.

b. The Local Union Grievance Committee shall consist of the two (2) Grievance
Committee Members, the Chief Steward of the shift involved and the Steward of
the department involved.

2. The term “Grievance” shall apply and be limited to (a) questions concerning
the application and interpretation of alleged violations of this Agreement by
the Company, (b) any subject that this Agreement provides may become a Grievance
or (c) questions involving discipline, release or discharge of Bargaining Unit
employees who have completed their probationary period.

3. The parties recognize that the prompt settlement of Grievances is important
to a sound relationship between the Union and the Company and, therefore, no
Grievance will be honored unless presented, as per step (1), below, within seven
(7) calendar days of the date of the incident causing a complaint.

4. Before leaving the place of work to conduct Union business, as described
below, the Shop Steward will secure permission from the steward’s Supervisor or,
in the Supervisor’s absence, the appropriate Unit Manager. Such permission will
be granted unless it is inconsistent with production demands. The Shop Steward
will notify their Supervisor when Union business has been completed. For the
purpose of this Agreement, Union business is defined to mean attendance at a
meeting with representatives of Management for handling or adjusting of
Grievances, for the purpose of collective bargaining and for the investigation
of Grievances.

5. The following Grievance Procedure will apply to the settlement of Grievances.

Step 1

The aggrieved employee and the area Steward shall first make an attempt to
orally settle the Grievance with the department Supervisor. The Supervisor shall
respond within two (2) working days subsequent to the discussion.

Step 2

If the Grievance is not resolved in Step 1, the Chief Steward may submit the
Grievance to the Unit Manager within five (5) working days. Upon receipt of the
Grievance, the Unit Manager will arrange a conference within seven (7) working
days with the Supervisor, Chief Steward and the aggrieved employee in an attempt
to adjust the Grievance. The Unit Manager will present a written answer to the
Grievance within five (5) working days after the conference or the Grievance
will be automatically advanced to the next step on the sixth (6) working day.
The Union shall have five (5) working days after the receipt of the Company’s
written answer to appeal the Company’s decision to the third step.

 

24



--------------------------------------------------------------------------------

Step 3

If the Grievance is not satisfactorily adjusted by the Unit Manager, the Union
may submit the Grievance to Human Resources, with a written statement outlining
the reasons for considering the Unit Manager’s answer to the Grievance as
unsatisfactory. A meeting will be scheduled within ten (10) working days from
the date Human Resources receives the Union’s request. The meeting will consist
of representatives of Management, the Union Business Agent and the Union
Grievance Committee. Upon request of either the Company or the Union, the
aggrieved employee may be present at the meeting. Human Resources will answer
the Grievance within seven (7) working days subsequent to the meeting, which
will include the Company’s willingness to arbitrate the Grievance. (Failure by
the Company to indicate their willingness to arbitrate will be considered a
refusal of the Company to arbitrate the Grievance.)

6. The time limits at each step of the above Grievance Procedure may be extended
by mutual agreement between the Company and the Union.

7. At the request of the Grievance Committee, and with the concurrence of the
Human Resources Manager, a Grievance may be initiated at the Human Resources
level of the procedure when the facts and circumstances so warrant.

Section II Arbitration.

1. Any Grievance which clearly protests a disciplinary penalty or a discharge of
an employee covered by this Agreement, who was not a probationary employee at
the time of such action, and which remains unsettled after the procedures
outlined in the preceding section of this Article XV. have been exhausted, shall
be submitted to arbitration upon written request of the Union or the Company,
subject, however, to the following terms, conditions and exceptions:

a. Such request shall be made within thirty (30) calendar days after the date of
the Company’s answer at the final level of the Grievance Procedure. If no
request for arbitration is made by either the Union or the Company during such
thirty day (30) period, both parties shall be deemed to have waived their right
to make such request, and the Grievance will thereupon be closed for all
purposes. Employees in the Bargaining Unit covered by this Agreement cannot,
except through the Union, initiate or invoke the arbitration procedures set
forth in this Section II.

b. In the arbitration of a Grievance protesting the discipline or discharge of
an employee within the Bargaining Unit, the Grievance must allege that the
discipline or discharge was imposed without just cause, and the arbitrator’s
authority will be limited to determining such.

2. The Union and the Company agree that all other Grievance issues are excluded
from demand arbitration and may be arbitrated only upon the mutual consent of
the parties. If the Human Resources response is unsatisfactory, and the Company
indicates they are willing to arbitrate, the Union will respond within thirty
(30) calendar days after the Company’s answer at the final level of the
Grievance Procedure. Failure to do so will be considered a waiver of the Union’s
right to arbitrate the Grievance, and the Grievance will be considered closed
for all purposes.

3. The American Arbitration Association will be requested to submit a list of
names of thirty-five (35) arbitrators of national recognition. The Union and the
Company will each be permitted to alternately strike fourteen (14) names until
seven (7) names remain. These seven (7) individuals will then be permanent panel
of neutral arbitrators. These names shall be arranged in alphabetical order, and
cases will be assigned to arbitrators in that order.

 

25



--------------------------------------------------------------------------------

The permanent panel of seven (7) neutral arbitrators shall remain in effect
until either the Company or Union requests a replacement of one or more of them.
Such replacement request shall be made in September of each year by notifying
the other party, in writing. The American Arbitration Association will then be
requested to submit five (5) additional names for each neutral arbitrator to be
replaced, and each party shall strike two (2) names alternately so that the last
name on the list will be the new arbitrator on the permanent panel for the
succeeding twelve (12) months.

4. The American Arbitration Association shall have no authority to process a
request for arbitration or appoint an arbitrator if either party advises the
other party and the Association that the Grievance desired to be arbitrated does
not raise an arbitrable issue under the terms of this Agreement. Upon such
notice that a Grievance is not arbitrable, which will be given within fifteen
(15) calendar days from receipt of a request to arbitrate, the Union will have
the right to strike and the Company the right to lock out, per Article IV.

5. In the selection of an arbitrator, except as provided in this Agreement, and
the conduct of any arbitration proceeding, the Voluntary Labor Arbitration Rules
of the American Arbitration Association, as amended and in effect on January 1,
1979, shall control and include any subsequent modification of such rules.

6. No more than one (1) dispute may be submitted to any one arbitrator at any
one time, except by mutual agreement of the parties.

7. A transcript shall be made of the proceedings at every arbitration hearing,
with the original to be furnished to the arbitrator and the cost thereof to be
divided equally between the parties. The cost of additional copies of the record
shall be paid by the party ordering them. The expenses of the arbitration shall
be shared equally by both parties, except that each party shall bear the cost of
presenting its own case.

8. It is the intention of the parties that only those disputes which clearly
come within these arbitration provisions shall be arbitrable. No other subjects,
direct or collateral, shall be arbitrable except by a mutual written agreement,
signed by the Company and the Union. No arbitrator shall have the authority to
hear any case or to review, revoke, modify or enter any award with respect to
any matter involving the interpretation or application of any pension, insurance
or other benefits plan, or with respect to the establishment, change or
administration of any benefit plan. Further, no arbitrator shall have any
authority to make any award requiring payment to any employee for any period
more than thirty (30) calendar days prior to the date of the filing of the
Grievance. The award of any arbitrator shall be in writing and, if within the
scope of the Arbitrator’s authority, shall be final and binding upon the parties
to this Agreement and the employee or employees involved in the Grievance. The
arbitrator shall not, in any manner or form whatsoever, directly or indirectly,
add to, detract from or in any way alter the provisions of this Agreement.

9. The arbitrator shall not, by virtue of this Agreement or the Rules of the
American Arbitration Association or otherwise, compel either party to produce
new evidence (not already presented during processing of the Grievance in the
Grievance Procedure) considered by such party to be confidential, irrelevant or
immaterial to the proceeding or which is not available.

10. No persons or parties not a party to this labor Agreement shall be permitted
to attend or participate in any arbitration proceeding held hereunder except by
agreement, in advance of the hearing date, between the Company and the Union,
with the exception of the Grievant, witnesses and dulyauthorized agents and
representatives of the Company and the Union.

11. The time limits, as stated in the above arbitration procedure, may be
extended by mutual agreement.

 

26



--------------------------------------------------------------------------------

ARTICLE XVI.

MODIFICATION AND TERMINATION

1. This Agreement expresses the understanding of the parties, and it will not be
changed, modified or varied except; by a written instrument, signed by
dulyauthorized agents of the parties hereto, and any negotiations relating to
proposed changes in such provisions will be carried on between the
representatives of the parties.

2. The parties acknowledge that all agreements arrived at by them during the
negotiations, concluded by this Agreement, are set forth herein (except to the
extent they are set forth in the Pension and Insurance Agreement between the
Company and the Union). Therefore, except as hereinafter specifically provided
in Article XV, the Company and the Union, for the life of the Agreement, each
voluntarily and unqualifiedly waive the right, and each agrees that the other
shall not be obligated to bargain collectively with respect to any subject or
matter referred to or covered in this Agreement or with respect to any subject
or matters not specifically referred to or covered in this Agreement which were
discussed during the negotiation of this Agreement.

3. The Company and the Union agree that neither of them will request
consideration of any proposed changes in, or additions to, this Agreement,
including any general wage adjustments, before June 26, 2011. If this Agreement
continues in effect for any subsequent contract term or terms, beginning on, or
after, August 28, 2011, the provisions of the last sentence, above, shall apply
(substituting the year to which this Agreement is renewed for the figures “2011”
wherever they appear). When any such request is received, a conference will take
place within fifteen (15) days for the purpose of considering it.

4. If the parties do not reach agreement prior to August 28, 2011, with respect
to any requested contractual changes or additions or wage adjustment submitted
on or after June 26, 2011, or if the parties do not reach agreement prior to the
end of any subsequent contract term, with respect to any requested contractual
changes or additions or wage adjustments, submitted on or after June 26, 2011,
of such subsequent contract term, the Union may strike after the beginning of
the next succeeding contract term in support of any such request made by it.

Such strike shall not be a violation of Article IV. or any other provision of
this Agreement, but either party may, upon not less than one (1) day’s written
notice, given to the other during such strike, thereupon terminate this
Agreement and all of the supplements thereto.

5. This Agreement shall remain in full force and effect until August 28, 2011,
and shall continue and remain in full force and effect from year-to-year
thereafter (such period ending August 28, 2011, and such succeeding periods of
one year being referred to herein as a “contract term”), provided that either
party may terminate this Agreement as of midnight, August 28, 2011, or at the
end of any succeeding contract term by giving the other party written notice of
such termination at least sixty (60) days before the termination date.

LOCAL 1615

UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA MIDWESTERN COUNCIL OF
INDUSTRIAL WORKERS

S. Barton Business Representative

G. Schultz President, Local 1615

B. Cantrell Committee Member

B. Drent Committee Member

L. McVay Committee Member

M. Pratt Committee Member

KNOLL, INC.

GRAND RAPIDS, MICHIGAN

J. Todd Vice President Operations

T. Ryan Attorney

M. Livingston Human Resources Manager

T. Campbell Manufacturing Manager

K. Baxter Associate Human Resources Representative

 

27



--------------------------------------------------------------------------------

Letter of Agreement #1

Special Hours of Work

In reference to Article VIII., Hours of Work, the following exceptions to the
basic workweek are hereby agreed to by the Union and the Company, with the
understanding that they are to be filled by seniority on a voluntary basis. In
the event that an insufficient number of employees volunteer for these special
hours, the least senior employee or employees on the job and shift of the
special hours will be required to work the special hours.

 

Job

  

Starting Time

Coating Line Operator

  

5:30 a.m.

Line Loader, Layup

  

5:30 a.m.

Group Leader, Layup

  

5:30 a.m.

Line Loader, Steel Panels/Post Covers

  

5:30 a.m.

Dividends Line Coordinator

  

5:30 a.m.

Material Expeditor, 7/8”

  

5:30 a.m.

Hazardous Materials, Maintenance

  

5:30 a.m.

Line Loader, Panels 6:00 a.m. Line Loader, Curved Panels 6:00 a.m. When the
establishment of shifts other than those listed in Article VIII are placed into
effect, the Manufacturing Manager will notify the Union in writing prior to
placing such shift(s) into effect. If the Union does not agree, the Union shall
have the right to process a grievance or grievances per the provisions of
Article XV, paragraph 7.

Letter of Agreement #2a

Subcontracting

The Company hereby agrees, for the duration of the 2006—2011 Union/Company
Agreement, to notify the Union, in writing, within five (5) days before any
outside maintenance personnel are contracted to perform any work on Company
premises, or any other work that may be considered maintenance work. Should
extenuating circumstances exist, making it impossible for the Company to so
notify the Union, then the Company will notify the Union as soon as possible
after the contracting takes place. Such written notification shall include what
work is to be performed and the reasons why such work cannot be performed by
Bargaining Unit personnel. A copy of the attached form will suffice to meet
these requirements. Letter of Agreement #2b

Letter of Agreement #2b

Subcontracting

Date:

Subcontractor:

Number of Employees:

Approximate Length of Contract:

Purpose:

Reason for Use of Nonbargaining Unit Personnel:

Signature of Manager

 

28



--------------------------------------------------------------------------------

Letter of Agreement #3

Labor Pool

The Company and the Union hereby agree to establish a Labor Pool, not to exceed
twenty (20) employees on first shift, and ten (10) on second shift. This
position will be evaluated at Labor Grade #8, and will be filled through the job
posting procedure.

Employees within this classification will be assigned to any job labor grade 8
or below, in any department, on their own shift. On a weekly basis, the
Supervisor(s) of the Labor Pool will provide a sheet that reflects what jobs and
departments that employees in this pool were assigned in the previous week.
Exceptions to the fifteen (15) day requirement in Article XI, paragraph 5.b.(1)
can be made by mutual agreement between the Manufacturing Manager, and the
shift’s Chief Steward.

Labor Pool employees can be assigned on a hourly, daily and weekly basis.

The Labor Pool employees will be used to fill in for vacations, sick and
personal business days, death in family, jury duty, court appearances, call-ins
and volume increases.

Employees in the Labor Pool assigned to a department where overtime is required,
shall be considered employees of that department, for the purpose of voluntary
and mandatory overtime distribution.

Trained backup operators shall take precedence over Labor Pool personnel when
backfilling on the job they were trained to perform.

SUPPLEMENT PENSION AND INSURANCE AGREEMENT between KNOLL, INC. and THE UNITED
BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, CARPENTERS INDUSTRIAL COUNCIL
LOCAL 1615

AGREEMENT made and entered into as of the twenty-seventh day of August, 2006, by
and between KNOLL, INC., GRAND RAPIDS, hereinafter called the “COMPANY”, and THE
UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, CARPENTERS INDUSTRIAL
COUNCIL, LOCAL 1615, hereinafter called the “UNION”, pursuant to certification
duly issued by the National Labor Relations Board, as exclusive collective
bargaining representative of Company employees.

ARTICLE I Section 1

The term “employees” as used herein means, unless otherwise clearly indicated,
all employees of the Company so long as they are and continue to be within the
Union are covered by this Agreement, as herein provided.

Section 2

(a) The Company and the Union agree that the Knoll Benefits Plan which is
summarized in Health Care Coverage for Employees & Dependents annexed hereto and
made a part hereof, hereinafter called the “Benefits Plan”, shall be put into
force and effect by the Company for the employees in the bargaining unit covered
by this Agreement, subject to the variations in the Benefits Plan because of
State laws as described in Section 2 of Article II, and further subject to all
other provisions of this Agreement.

 

29



--------------------------------------------------------------------------------

(b) The Benefits Plan will be made effective August 27, 2006.

(c) Subject to the approval of its Board of Directors and of the Commissioner of
Internal Revenue, the Company agrees to make available to the employees a
Pension Plan (hereinafter called the “Pension Plan”), the provisions of which,
subject to the provisions of Section 4(b) of Article I hereof, shall, to the
extent applicable to the employees, be as set out in the Pension Plan, annexed
hereto and made a part hereof. The Pension Plan contains a Summary of changes in
the Knoll Pension Plan (hereinafter called the “Pension Plan”) which becomes
effective prior to January 1, 2007, and an amended and restated Pension Plan
which becomes effective on January 1, 2007. The Company and the Union agree that
the changes described in the Summary set forth in the Pension Plan, to the
extent applicable to employees, shall become effective on the dates indicated
therein and that the Pension Plan as amended and restated shall become effective
January 1, 2007, provided the Pension Plan is approved:

(i) by the Board of Directors of the Company as referred to in the Pension Plan,
and

(ii) by the Commissioner of Internal Revenue as referred to in the Pension Plan.
The nature of such approvals is more fully set forth in the Pension Plan.

(d) Said Pension Plan will be submitted to the Board of Directors of the Company
within thirty (30) days from the date hereof and, if approved by the Board, it
will be submitted to the Commissioner of Internal Revenue for approval as
provided in the Pension Plan. Provided such approvals are received, the Pension
Plan shall forthwith be made effective on the dates indicated above.

(e) In the event that the Board of Directors fail to approve the Pension Plan
this Agreement, to the extent applicable to the Pension Plan, shall there upon
have no force or effect. Within ten (10) days, after any such failure on the
part of its Board of Directors to approve the Pension Plan, the Company will
give written notice thereof to the Union; within twenty (20) days following the
giving of such notice, the Company and the Union shall be obligated to meet to
negotiate solely with respect to the subject matter of the Pension Plan,
notwithstanding the provisions of Section 4 of this Article.

(f) Subject to the approval of its Board of Directors and the Commissioner of
Internal Revenue, and subject to compliance with such laws and other
governmental regulations as the Company deems applicable, and receipt of such
rulings and approvals of other commissions, and agencies as the Company deems
necessary or advisable, the Company agrees to make available to the employees
the Knoll Retirement Savings Plan (hereinafter called the “Savings Plan”), the
provisions of which, subject to both the provisions of Article I, Section 4(c)
and the conditions set forth in Article IV, shall, to the extent applicable to
the employees, be as set out in the Knoll Retirement Savings Plan, annexed
hereto and made a part hereof. The approval of the Commissioner of Internal
Revenue shall be such approval as may be necessary to establish: (1) the
deductibility for income tax purposes of any and all contributions hereunder,
other than employee contributions; (2) the exemption under Section 501(a) of the
Internal Revenue Code of any trust established hereunder; and (3) that an
employee who elects to participate in the Savings Plan is not in constructive
receipt of any amounts in his accounts prior to distribution of such amounts to
him. Provided such approvals and rulings are received, and such laws and
regulations are complied with, the Savings Plan shall be made effective as of
January 1, 2007.

(g) In the event that the Board of Directors fails to approve the Savings Plan,
this Agreement, to the extent applicable to the Savings Plan, shall thereupon
have no force or effect, and within ten (10) days thereafter the Company and the
Union shall be obligated to meet to negotiate solely with respect to the subject
matter of the Savings Plan, notwithstanding the provisions of Section 4 of this
Article.

 

30



--------------------------------------------------------------------------------

(h) The Company and the Union agree that the Knoll Personal Accident Insurance
Plan which is summarized in the Knoll Personal Accident Insurance Plan, annexed
hereto and made a part hereof (hereinafter called the “Personal Accident
Insurance Plan”), the Knoll Long Term Disability Benefit Plan which is
summarized in the Knoll Long Term Disability Benefit Plan, annexed hereto and
made a part hereof (hereinafter called the “Disability Benefit Plan”), the Knoll
Dependent Life Insurance Plan which is summarized in the Knoll Dependent Life
Insurance Plan, annexed hereto and made a part hereof (hereinafter called the
“Dependent Life Insurance Plan”), the Knoll In Hospital Indemnity Plan, annexed
hereto and made a part hereof (hereinafter called the “In Hospital Indemnity
Plan”), the Knoll Dental Care Coverage for Employees & Dependents, annexed
hereto and made a part hereof (hereinafter called the ”Dental Assistance Plan”),
and the Knoll Employee Security and Protection Plan which is summarized in the
Knoll Employee Security and Protection Plan, annexed hereto and made a part
hereof (hereinafter called the “Employee Security and Protection Plan”), shall
be put into force and effect by the Company for the employees in the bargaining
unit covered by this Agreement, subject to all applicable provisions of this
Agreement.

(i) The Personal Accident Insurance Plan will be made effective August 27, 2006.

(j) The Disability Benefit Plan will be made effective August 27, 2006.

(k) The Dependent Life Insurance Plan will be made effective August 27, 2006.

(l) The In Hospital Indemnity Plan will be made effective August 27, 2006.

(m) The Dental Assistance Plan will be made effective August 27, 2006.

(n) The Employee Security and Protection Plan will be made effective August 27,
2006.

Section 3

(a) It is agreed that the Benefits Plan, the Pension Plan, the Savings Plan, the
Personal Accident Insurance Plan, the Disability Benefit Plan, the Dependent
Life Insurance Plan, the In Hospital Indemnity Plan, the Dental Assistance Plan,
and the Employee Security and Protection Plan are accepted by the Union, for the
duration of this Agreement, as a complete insurance, pension employment security
and savings program. It is further agreed that both parties have had the
unlimited right and opportunity to make demands and proposals, and otherwise
bargain collectively with reference to all matters pertaining directly or
indirectly to insurance, pension, savings and employment security, and, subject
to the provisions of Sections 2(e) and 2(g) of Article I, Sections 2(b) of
Article II, Section 2(b) of Article VI and Section 3 of Article VII of this
Agreement, the parties unqualifiedly waive any rights they may now have, or
hereafter acquire, to bargain collectively with respect to anything covered by
any of the Plans referred to herein or with respect to any benefits, the payment
of which could or might be insured by the Company, whether or not such matters
were within the knowledge or contemplation of either of the parties at the time
of negotiation or execution of this Agreement. The Union also agrees that,
during the term of this Agreement, there shall be no strike, slowdown, sit down,
or other form of stoppage of work arising out of or conducted in connection with
any effort to induce modifications of or amendments or additions to the
insurance, pension, employment security and savings programs or of other
benefits provided for by this Agreement, or the terms or conditions under which
such benefits and programs are provided.

(b) It is further understood that no matter respecting any Plan provided by this
Agreement or any differences arising under any such Plan, or arising concerning
any benefits payable by the Company under any such Plan or any benefits the
payment of which could or might be insured by the Company, shall be subject to
any grievance or arbitration procedure which may be established by agreement
between the Company and the Union.

(c) Claims of employees concerning their rights under any Plan provided by this
Agreement may be presented in writing in accordance with the applicable claims
review procedures of the various Plans. Nothing herein shall be construed to
deny an employee the assistance of the Union in the presentation of such claims.
Payment for time spent for the above purpose by Local representatives (who are
in the active employ of the Company) within the Plant during their regular
working hours while meeting with the representative designated by Management
shall be made in the same manner, and such time shall for all purposes be
considered in the same category, as time spent in the handling or adjustment of
grievances. Neither the Union, nor the Company shall have the right to strike or
lock out with respect to any claims of employees under any of the Plans provided
by this Agreement.

 

31



--------------------------------------------------------------------------------

Section 4

The Company agrees that, during the term of this Agreement, as to employees
covered by this Agreement:

(a) Subject to Section 2 of Article II, it will not amend or terminate the
Benefits Plan and the Dental Assistance Plan; and

(b) Subject to Section 2 of this Article and to the provision of the Pension
Plan, it will not discontinue the Pension Plan or make any amendment which would
adversely affect the rights thereunder of the employees, nor suspend or reduce
the payment of Company contributions to the Pension Plan below the basis set
forth as its intention in the Pension Plan.

(c) Subject to Section 2 of this Article, it will not discontinue to the Savings
Plan or make any amendment to the Plan which would adversely affect the rights
of employees under the Plan; provided, however, that such amendments of the
Savings Plan may be made by the Company as it deems necessary or advisable to
secure the approval of the Commissioner of Internal Revenue and to obtain the
rulings and approvals of other governmental departments, commissions and
agencies and to comply with laws and regulations as referred to in Article I,
Section 2(f) above.

(d) While Knoll reserves the right during the term of this Agreement, as to the
employees covered by this Agreement, to modify, amend, discontinue, change, add
to or terminate the Personal Accident Insurance Plan and/or the Disability
Benefit Plan and/or the Dependent Life Insurance Plan and/or the In Hospital
Indemnity Plan, at any time, any such action does not discriminate against
employees covered by this Agreement. In the event of any such action affecting
benefits of employees under any of these Plans, an appropriate adjustment shall
be made in the rate of employee contributions.

ARTICLE II

Section 1

Nothing in this Agreement shall be construed to prevent the Company from making
the Benefits Plan and the Dental Assistance Plan available in whole or in part
to others than the employees covered by this Agreement.

Section 2

(a) It is agreed that benefits under the Benefits Plan and the Dental Assistance
Plan shall not duplicate any benefits provided or required under state or
federal laws, regardless of whether the benefits under such laws are larger or
smaller than those provided under the Benefits Plan and the Dental Assistance
Plan.

(b) If any state or federal legislation is hereafter adopted which will provide
benefits of the same type (although not necessarily of the same name or in the
same amount) as one or more of the benefits provided under the Benefits Plan, or
if any presently existing or future state or federal legislation providing such
benefits may be hereafter amended, any benefit or benefits under the Benefits
Plan which are similar or related to the benefits provided or affected by such
legislation shall, at the written request of either the Company or the Union,
become a subject for collective bargaining, which shall be carried on, and
completed if possible, sufficiently in advance of the effective date of the new
or amendatory legislation to permit the working out in good time of the
administrative details which may be involved. If either party requests
collective bargaining, but no agreement is reached during negotiations, prior to
the effective date of such legislation, the Company may terminate or modify any
such benefits provided under the Benefits Plan with respect to employees in the
state involved (or employees in the United States in the case of federal
legislation). Written notice of such termination or modification of benefits
shall be given to the Union before it is announced generally to the affected
employees. In the event of such termination or modification of benefits, an
appropriate adjustment shall be made in the employees’ contributions under the
Benefits Plan.

 

32



--------------------------------------------------------------------------------

Section 3

(a) The Company shall have the sole responsibility for the administration of the
Benefits Plan and the Dental Assistance Plan and for the payment of all
administrative expenses thereof. The benefits of the Benefits Plan and the
Dental Assistance Plan may be provided under a group insurance policy or
policies issued by an insurance company or companies selected by the Company,
which policy or policies shall not be inconsistent with the terms of this
Agreement and shall be in the general form of such policies customarily issued
by the insurance company or companies; provided, however, that the Company may
at its discretion at any time and from time to time cancel any such policy or
policies and become a self-insurer of any or all of the benefits of the Benefits
Plan for all or any group or class of active or former employees.

(b) The employees shall make the contributions to the Plan which are appropriate
for their coverage. The Company shall pay the balance of the net cost. It will
also pay any increases in such net cost and shall apply all dividends or rate
credits or refunds under whatever name made under any insurance policy or
policies toward reducing its part of the cost.

(c) By payment of its contributions to the premiums on any such insurance policy
or policies, the Company shall discharge its full obligation hereunder, and
shall be relieved of any and all liability to employees or their representatives
hereunder, with respect to such insured benefits of the Benefits Plan and the
Dental Assistance Plan.

(d) The Company agrees to furnish the Union with the following information for
each full calendar year in which this Agreement is in effect, such information
to be furnished by May 15 of the following year:

(i) premiums, if any, and paid claims for each of the following coverages; Life
Insurance; Accidental Death or Dismemberment Insurance; Accident and Sickness
Insurance; Personal Hospital Expense Insurance; Personal Surgical Operation
Insurance; Personal Major Medical Protection; Dependent Hospital Expense
Insurance; Dependent Surgical Operation Insurance; and Dependent Major Medical
Protection.

(ii) a copy of all information which becomes a matter of public record
concerning the Benefits Plan and the Dental Assistance Plan which is filed by
the Company in accordance with Public Law 93406, the Employee Retirement Income
Security Act of 1974.

(iii) approximate number of individual claims paid.

(iv) average amount of life insurance on all active employees covered by the
Benefits Plan.

The Union agrees that by furnishing it with the information listed in this
subsection (d) the Company will fully comply with any statutory or other
obligation to supply the Union with information concerning the operation of the
Benefits Plan and the Dental Assistance Plan, and the Union hereby expressly
waives any right to receive further information concerning the operation of the
Benefits Plan and the Dental Assistance Plan for any purpose whatsoever,
provided, however, that such waiver shall not apply to requests that further
information be furnished not more than one hundred and twenty (120) days prior
to August 29, 2011, or August 29 of any subsequent contract year, for purposes
of collective bargaining with respect to modification, extension or renewal of
this Agreement.

 

33



--------------------------------------------------------------------------------

ARTICLE III

Section 1

(a) Nothing in this Agreement shall be deemed to prevent the Company from making
the Pension Plan, in whole or in part, available to others than the employees
covered by this Agreement. The Company agrees to furnish the Union with the
following information for each full calendar year in which this Agreement is in
effect, such information to be furnished by May 15 of the following year:

(i) the number of persons retiring during the year, with their average age at
retirement and the average pension of such persons who retired at their Normal
Retirement Date during the year.

(ii) a summary of the most recent Actuarial Valuation of the Pension Plan
showing total assets of the trust, including the present value of prospective
contributions for both prior and future service, the present value of
prospective pensions earned under the Pension Plan by all present active
employees covered by the Pension Plan, and total liabilities of the Pension
Plan.

(iii) a copy of all information which becomes a matter of public record
concerning the Pension Plan which is filed by the Company in accordance with
Public Law 93406, the Employee Retirement Income Security Act of 1974.

The Union agrees that by furnishing it with the information listed in this
subsection (a) the Company will fully comply with any statutory or other
obligation to supply the Union with information concerning the operation of the
Pension Plan, and the Union hereby expressly waives any right to receive further
information concerning the operation of the Pension Plan for any purpose
whatsoever, provided, however, that such waiver shall not apply to requests that
further information be furnished not more than one hundred and twenty (120) days
prior to August 29, 2011, or August 29 of any subsequent contract year, for
purposes of collective bargaining with respect to modification, extension or
renewal of this Agreement.

(b) Subject to the provisions of Sections 3(c) of Article I of this Agreement,
the Company shall have the sole responsibility for the administration of the
Pension Plan, in accordance with its provisions. By payment of its contributions
to the designated trustee or trustees and/or insurance company or companies, the
Company shall be relieved of any further liability under the Pension Plan, and
benefits shall be payable only from the trust fund or funds and/or insured
contract or contracts; provided however; that any trust agreement and/or
insurance contract under which such payments are made shall not be inconsistent
with any provision of this Agreement.

ARTICLE IV

Section 1

Nothing in this Agreement shall be deemed to prevent the Company from making the
Savings Plan available in whole or in part to others than the employees covered
by this Agreement.

(a) The Company shall have the sole responsibility for the administration of the
Savings Plan and for the payment of all administrative expenses thereof.

(b) The Company, making payments as required by the Savings Plan to the
designated trustee or trustees, shall be relieved of any further liability under
the Savings Plan, and distributions shall be payable only from the trust fund or
funds; provided, however, that any trust agreement under which such
distributions are made shall not be inconsistent with any provisions of this
Agreement.

(c) The Company agrees to furnish the Union for each calendar year in which this
Agreement is in effect, such information to be furnished by May 15 of following
year. A copy of all information which becomes a matter of public record
concerning the Savings Plan which is filed by the Company in accordance with
Public Law 93406, the Employee Retirement Income Security Act of 1974. The Union
agrees that by furnishing such information the Company will fully comply with
any statutory or other obligation to supply the Union with information
concerning the operation of the Savings Plan, and the Union hereby expressly
waives any right to receive further information concerning the operation of the
Savings Plan for any purpose whatsoever; provided, however, that such waiver
shall not apply to requests that further information be furnished not more than
one hundred and twenty (120) days prior to August 29, 2011, or August 29 of any
subsequent contract year, for purposes of collective bargaining with respect to
modification, extension or renewal of this Agreement.

 

34



--------------------------------------------------------------------------------

ARTICLE V

Section 1

Nothing in this Agreement shall be deemed to prevent the Company from making the
Personal Accident Insurance Plan, the Disability Benefit Plan, the Dependent
Life Insurance Plan, or the In Hospital Indemnity Plan available in whole or in
part to others than the employees covered by this Agreement.

Section 2

(a) The Company shall have the sole responsibility for the administration of the
Personal Accident Insurance Plan, the Disability Benefit Plan, the Dependent
Life Insurance Plan, and the In Hospital Indemnity Plan. The benefits of these
plans may be provided under a group insurance policy or policies issued by an
insurance company or companies selected by the Company, which policy or policies
shall not be inconsistent with the terms of this Agreement and shall be in the
general form of such policies customarily issued by the insurance company or
companies; provided, however, that the Company may at its discretion at any time
and from time to time cancel any such policy or policies and become a
self-insurer of any or all of the benefits of these plans for all or any group
or class of active or former employees.

(b) The employees shall make the contributions to the Personal Accident
Insurance Plan, the Disability Benefit Plan, the Dependent Life Insurance Plan,
and the In Hospital Indemnity Plan which are appropriate for their coverage.

(c) By the collection of contributions and transmittal thereof to the insurance
company or companies providing the policy or policies, the Company shall
discharge its full obligation hereunder, and shall be relieved of any and all
liability to employees or their representatives hereunder, with respect to such
insured benefits of the Personal Accident Insurance Plan, the Disability Benefit
Plan, the Dependent Life Insurance Plan, and the In Hospital Indemnity Plan.

(d) The Company agrees to furnish the Union for each calendar year in which this
Agreement is in effect, such information to be furnished by May 15 of the
following year. A copy of all information which becomes a matter of public
record concerning the Personal Accident Insurance Plan, the Disability Benefit
Plan, the Dependent Life Insurance Plan, and the In Hospital Indemnity Plan
which is filed by the Company in accordance with Public Law 93406, the Employee
Retirement Income Security Act of 1974. The Union agrees that by furnishing such
information the Company will fully comply with any statutory or other obligation
to supply the Union with information concerning the operation of these plans,
and the Union hereby expressly waives any right to receive further information
concerning the operation of these plans for any purpose whatsoever; provided,
however, that such waiver shall not apply to requests that further information
be furnished not more than one hundred twenty (120) days prior to August 29,
2011, or August 29 of any subsequent contract year, for purposes of collective
bargaining with respect to modification, extension or renewal of this Agreement.

 

35



--------------------------------------------------------------------------------

ARTICLE VI EMPLOYEE SECURITY AND PROTECTION PLAN

Nothing in this Agreement shall be deemed to prevent the Company from making the
Employee Security and Protection Plan (hereinafter “ES&PP”), available in whole
or in part to others than the employees covered by this agreement.

Section 1 Definitions

Whenever used in this Plan for the purposes of this Plan:

(a) Automated Manufacturing Machine means a device for doing production which
has programmable controllers (PC), numerical controls (NC), computer numerical
controls (CNC) or direct numerical controls (DNC).

(b) Company means Knoll, Inc.

(c) Decrease in Work Force means a reduction in the number of Employees in the
Union through Layoff or Permanent Job Separation.

(d) Eligible Employee means an Employee who has two (2) or more full years of
service.

(e) Employee means a person who is in the service of an Employer (except
parttime or casual employees) who is represented by the Union (hereinafter
referred to as the Union) which has entered into a written agreement
(hereinafter referred to as the Agreement) with the Employer providing for
participation in this Plan, provided such person is not employed in an Excluded
Unit.

(f) Employer means Knoll, Inc., Grand Rapids.

(g) Excluded Unit means a group of employees who have been designated by the
Company as not eligible to participate in this Plan.

(h) Increase in Work Force means the recall, rehire or hire of an Employee to
fill an open job in the Union.

(i) Job Movement or Product Line Relocation means the permanent discontinuance
of the manufacturing of a product at the Employer location provided that the
product continues to be produced by an Employer but at a different Employer
location. Layoffs due to adjustments in the work force caused by changes in
production requirements, manufacturing processes, sales volume, inventory
levels, make or buy decisions, decisions to discontinue a product line, or any
other reasons associated with the business shall not be a Job Movement or
Product Line Relocation.

(j) Layoff means the termination of the employment of an Employee with the
Employer through no fault of the employee for lack of work for reasons
associated with the business where the Employer determines there is a reasonable
expectation of recall within one year.

(k) Location Close Down means the permanent cessation of all activities and
operations by the Employer (except for that work necessary to protect the
property, i.e., plant guard service, power house operations) at Grand Rapids.

(l) Location Close Down Date means the date on which the permanent cessation of
all activities and operations by the Employer occurs.

(m) Permanent Job Separation means the termination of the Employment of an
Employee with the Employer through no fault of the employee for lack of work for
Reasons Associated With the Business for whom the Employer determines there is
no reasonable expectation of recall. In no event does a Permanent Job Separation
occur if the Employee is offered continued employment by a successor Employer.
An Employee who is on Layoff status shall not be deemed a Permanent Job
Separation provided, however, that if such an Employee continues on Layoff for
one year, without an offer of employment by the Employer a Permanent Job
Separation shall be deemed to occur one year from the original date of Layoff.

(n) Plan means the Knoll Employee Security and Protection Plan, as herein set
forth.

(o) Plan Administrator means Knoll, Inc.

(p) Reasons Associated With the Business means reasons such as changed customer
ability and willingness to buy as reflected in adjusted production requirements,
changed manufacturing processes, product discontinuance or plant closing.

(q) Robot means a programmable, multifunction manipulator designed to move
materials, parts, tools or specialized devices through variable programmed
motions for the performance of a variety of tasks.

(r) Transfer of Work means the discontinuance of ongoing work at the Employer
location coupled with the assignment of the same work to another employer, if
such assignment of work would directly cause a decrease in the number of
employees performing the same work at the Employer location.

(s) A Week’s Pay for a hourly paid Employee shall be calculated by multiplying
the employee’s hourly rate including any applicable nightturn bonuses and group
leader remuneration at the time of Layoff or Permanent Job Separation by the
number of hours regularly scheduled in the employee’s basic workweek, up to
forty (40) hours.

 

36



--------------------------------------------------------------------------------

Section 2 Location Close Down or Sale

(a) The Company will not announce or engage in a Close Down during the term of
this Agreement unless all Employees affected by such Close Down who are eligible
for such benefits, are offered Permanent Job Separation Benefits set forth in
Section 5 of this Plan.

(b) The Company will not sell this facility during the term of this Agreement
unless the successor employer:

1. 1. Recognizes the Union as the representative of the Employees in the unit
which is included in the sale; and

2. 2. Agrees to provide comparable wages and benefits to all Employees in the
unit who are offered continued employment by the successor; and

3. 3. Agrees to offer continued employment by bargaining unit seniority.

Section 3 Notice Provisions

(a) Close Down

1. 1. The Company will give the Union notice of a Close Down as soon after such
a decision as practical.

2. 2. Such notice shall be given at least six (6) months in advance of the Close
Down Date unless, because of conditions over which the Company has no control,
it is unable to do so.

3. 3. Such notice shall include:

(i) The anticipated Location Close Down Date; and

(ii) The date when termination of represented Employees is expected to begin
because of the Close Down.

(b) Job Movement or Product Line Relocation.

1. 1. The Company will give the Union notice of a decision to effect a Job
Movement or Product Line Relocation as soon after such decision as practical.

2. 2. Such notice shall be given at least six (6) months in advance of the date
on which the Job Movement or Product Line Relocation will be completed, unless
because of conditions over which the Company has no control, it is unable to do
so.

3. 3. Such notice shall include:

(i) Identification of the Job Movement or Product Line Relocation that is to be
made; and

(ii) The anticipated date on which the Job Movement or Product Line Relocation
will begin.

(c) Transfer of Work or Installation of Robots, or Automated Manufacturing
Machines.

1. 1. The Company will give the Union notice of a decision to Transfer Work or
to begin use of a Robot, or an Automated Manufacturing Machine in a work area as
soon after such decision as practical.

2. 2. Such notice shall be given at least sixty (60) days before a Transfer of
Work or before use of a Robot, or an Automated Manufacturing Machine begins,
unless because of conditions over which the Company has no control, it is unable
to do so.

3. 3. Such notice shall include:

(i) A description of the work to be transferred or the function of the device;

(ii) The expected decrease in the number of represented Employees as a direct
consequence of the Transfer of Work or use of the device; and

(iii) The anticipated date of the Transfer of Work and use of the device for
production.

 

37



--------------------------------------------------------------------------------

Section 4 Layoff Income and Benefits

(a) Eligibility

1. An Eligible Employee will receive layoff income and benefits in accordance
with Option 1 or 2 listed in Subsection 4(c) from a total maximum sum available
to the employee which is defined in Subsection 4(b). An Eligible Employee will
receive layoff income and benefits if the employee

(i) is not on disability or leave of absence;

(ii) is laid off;

(iii) has not been recalled to work; and

(iv) is determined by the Employer not to be eligible for Permanent Job
Separation benefits because a reasonable expectation of recall exists.

1. 2. Notwithstanding Subsection 4(a)1, above, when an Eligible Employee who in
accordance with the applicable Decrease in Work Force procedure would be placed
in a labor grade the maximum keysheet rate for which is more than ten percent
(10%) lower than the maximum keysheet rate for the labor grade of record in
which the Employee was assigned on the day six (6) months prior to the placement
in question, the Employee may elect to be laid off. Such employee who otherwise
qualifies as an Eligible Employee will not affect the employee’s eligibility by
the election of Layoff.

3. Notwithstanding Subsection 4(a)1, above, a laidoff Eligible Employee who in
accordance with the Increase in Work Force procedure is recalled to work, for
placement in a labor grade the maximum keysheet rate for which is more than ten
percent (10%) lower than the maximum keysheet rate for the labor grade in which
the Employee was assigned on the day six (6) months prior to the employee’s
Layoff, the Employee may waive recall. Such waiver shall not affect the
employee’s status on the inactive seniority list nor any eligibility the
employee may have to benefits under this Plan.

2. 4. In making the percentage determination in Subsections 4(a)2 and 4(a)3,
above:

(i) If there has been an intervening pay schedule rate adjustment, such increase
shall be added to the prior maximum pay schedule for purposes of making the
above percentage determinations, and

(ii) If the Employee was not on active rolls as of the prior six (6) months’
date, the labor grade applicable when the Employee first subsequently returned
to the active roll shall be used.

(b) Total Maximum Sum

The total maximum sum available to an Eligible Employee shall be equal to one
(1) Week’s Pay for each of the Employee’s full years of service except to the
extent that such sum shall be affected by prior layoffs and rehires in
accordance with the Subsections 4(d) hereof. However, in no event shall the
total maximum sum available to an Eligible Employee equal less than four
(4) Weeks’ Pay.

(c) Options

1. Lump Sum Payment up to Sixty (60) Days

Within sixty (60) days after a layoff which, in management’s opinion, will
exceed six (6) months in duration, an Eligible Employee may request payment of
and receive the total maximum sum in a lump sum payment, in which case the
employee will permanently sever the relationship with the Employer and
relinquish recall rights and service credits for any purpose (except such rights
as may exist under the Knoll Pension Plan and the Knoll Personal Savings Plan)
including the calculation of any Permanent Job Separation benefits. Vacation pay
and any other sums due will also be paid in a lump sum payment.

 

38



--------------------------------------------------------------------------------

2. 2. Income Extension

An Eligible Employee who has not elected Option 1 above will be eligible to
apply for weekly benefits in such amounts and upon such conditions as set forth
in this subsection 4(c)2.

(i) Prior to the exhaustion of entitlement to federal and state unemployment
compensation benefits, the employee will be paid a weekly benefit in an amount
(if any) which, when added to the total federal and state unemployment
compensation benefits received for that week, equals sixty percent (60%) of the
employee’s Week’s Pay, provided, however, that payment shall be made only if the
Employee has applied for and received unemployment compensation benefits for
that week and only if the Employee has provided the Employer with satisfactory
proof of the total of such benefits received for the week.

(ii) After exhaustion of Employee’s entitlement to federal and state
unemployment compensation benefits, the Employee will be paid a weekly benefit
in an amount equal to sixty percent (60%) of the employee’s Week’s Pay.

(iii) Weekly benefits as defined in this Subsection will be paid upon
application by an Eligible Employee until the total maximum sum available to the
employee has been exhausted in accordance with the provisions of the Plan, or
until twelve (12) months have elapsed from the date of the employee’s layoff,
subject to the following provisions:

a. No payment will be made for any week which would have been a waiting week
under any applicable state or federal unemployment compensation law or similar
legislation.

b. If an Eligible Employee becomes eligible for additional unemployment
compensation benefits after weekly payments have commenced, payments will be
adjusted in accordance with Subsection 4(c)2(I) above.

c. No payment will be made for any week in which an Employee is entitled to
receive weekly accident and sickness benefits under the Knoll Benefits Plan for
Employees, or to receive benefits under any state or federal worker’s
compensation law, occupational disease law, or similar legislation, or to
receive benefits under any state or federal temporary disability benefits law or
similar legislation. If any such benefits are awarded retroactively, the
Employee will reimburse the Employer for all weekly benefits received for the
same time period under the Plan.

d. No payment will be made for any week in which an Employee is entitled to
receive weekly retraining allowances under any applicable state or federal
legislation. If any such benefits are awarded retroactively, the Employee will
reimburse the Employer for all weekly benefits received for the same time period
under the Plan.

e. Payments made under this Option 2 will not affect service credit or recall
rights.

f. If an Eligible Employee who satisfies the requirements for an Early
Retirement Pension or a Normal Retirement Pension under the Knoll Pension Plan
at the time of Layoff or while on Layoff, retires prior to exhaustion of the
total maximum sum available to the Employee, no further payments from the total
maximum sum will be thereafter paid.

g. Payments under this option are also subject to the provision that while
receiving such payments the Employee must in fact be still unemployed and
certify to this fact in writing on a form provided by the Employer.

 

39



--------------------------------------------------------------------------------

(d) Repayment and Rebuilding

1. 1. If the Employee elects to receive a lump sum payment pursuant to the
option described in Subsection 4(c)1 above, service credits and recall rights
which were lost may be restored upon subsequent rehire only if the Employee
repays in full the lump sum payment received under such option. Arrangements to
make repayment must be made within sixty (60) days of rehire, at which time the
Employee may either make repayment in full, or arrange with local management for
repayment in installments which will extend no longer than one (1) year after
rehire.

2. 2. Repayment is not required upon subsequent rehire by an Employee who elects
Option 2 described in Subsection 4(c)2 above. If the total maximum sum available
to an Employee under Option 2 has been reduced by payments received under Option
2, then, upon the Employee’s return to work following a Layoff, the total
maximum sum available will be fully restored at the time the Employee is placed
on the payroll.

Section 5 Permanent Job Separation Benefits

(a) General

1. 1. Whenever the Company decides that a Permanent Job Separation will occur,
the Company shall give notice of its decision to the Union and the Employees
affected.

2. 2. Each Employee whose employment is terminated as a result of a Permanent
Job Separation shall be given at least two (2) weeks advance notice of the
specific date of the separation.

(b) Eligibility

1. 1. An Eligible Employee at the time of a Permanent Job Separation shall be
eligible for those Permanent Job Separation benefits in effect on the date of
separation.

2. 2. An Eligible Employee who at the time of termination of employment was
classified as a Layoff, shall be eligible for Permanent Job Separation benefits
effective one year after Layoff if the Employee has not been recalled to
employment or employed by an Employer.

(c) Special Conditions

1. An Employee who is eligible for Permanent Job Separation benefits shall be
entitled to the benefits for which the Employee is eligible as set forth in this
Section 5 as well as the full vacation allowance for which the Employee might
have qualified in the calendar year in which the Employee is separated, provided
that the Employee, after being given notice of a Permanent Job Separation,
continues regularly at work for the Employer until the specific date of the
Employee’s separation. If the Employee fails to continue regularly at work until
the specific date of the Employee’s scheduled separation due to verified
personal illness or leave of absence, no Permanent Job Separation benefits will
be paid to such an Employee unless and until the Employee is available to return
to work. An Employee on the disability roll is automatically separated from the
Employer after two (2) continuous years on disability roll from the Employee’s
last day worked and is not eligible for Permanent Job Separation benefits. An
Employee separated while on the disability roll is not eligible for Permanent
Job Separation benefits unless the Employee is available to return to work
within two (2) years from the Employee’s last day worked.

2. An Employee eligible for Permanent Job Separation benefits may request that
the date of scheduled separation be advanced so that the Employee can accept
other employment. Management will attempt to honor this request.

3. An Employee, otherwise eligible for Permanent Job Separation Benefits, will
not affect the Employee’s eligibility for such benefits by electing not to
accept a job placement, if such election is exercised in accordance with the
same limitations set forth for layoff income and benefits in Section 4(a)2 and
4(a)3.

 

40



--------------------------------------------------------------------------------

(d) Permanent Separation Amount

A total permanent separation amount available to an Employee eligible for
Permanent Job Separation benefits will be computed in the following manner,
subject to the reductions set forth in Subsection 5(d)2 below:

(i) One week’s pay for each full year of service up to and including five
(5) years of service, with a minimum of four (4) weeks’ pay; plus

(ii) One-and-one-half (1 1/2) weeks’ pay for each full year of service over five
(5) years of service up to and including fifteen (15) years of service; plus

(iii) Two (2) weeks’ pay for each full year of service over fifteen (15) years
of service; less

(iv) Any amounts paid to the Employee under Section 4, Layoff Income and
Benefits, of this Plan during the preceding twelve (12) month period.

(e) Payment of Permanent Separation Amount

The permanent separation amount available computed in Subsection 5(d) above, for
an employee eligible for permanent job separation benefits will be provided to
the Employee in monthly payments equal to fifty percent (50%) of employee’s
monthly pay immediately preceding separation. Such payments will start at the
end of the first full month of separation and continue until the permanent
separation amount available to the employee is exhausted.

(f) Recall or Reemployment

1. Any Employees who are receiving or have already received Permanent Job
Separation benefits will retain any recall rights to which they may be entitled.

2. In the event an Employee who is receiving Permanent Job Separation benefits
is reemployed, all Permanent Job Separation benefits will cease; however, at the
time of reemployment, eligibility for full Permanent Job Separation benefits, if
available, will be reestablished.

3. In the event Employees who have received all Permanent Job Separation
benefits to which they may be entitled are reemployed, all Permanent Job
Separation benefits if available will be reestablished in full one year after
reemployment.

(g) Training and Outplacement Assistance

To assist Employees who are eligible for Permanent Job Separation benefits to
find new jobs and learn new skills, Management will establish a training and
outplacement assistance program following notice of a Permanent Job Separation.
The training and outplacement assistance program will include education,
retraining and job placement assistance.

1. Education and Retraining

(i) An Employee who is eligible for Permanent Job Separation benefits may
receive education and retraining aid for courses approved by the Employer which
contribute to or enhance the Employee’s ability to obtain other employment
provided that the Employee begins the approved course within one year following
the Permanent Job Separation. Approved courses will normally be given at schools
which are accredited by recognized regional or state accrediting agencies and
may include:

Occupational or vocational skill development;

Fundamental reading or numerical skill improvement;

High school diploma or equivalency achievement; and

College level career oriented courses.

 

41



--------------------------------------------------------------------------------

(ii) An Employee will be reimbursed up to a maximum of five thousand dollars
($5,000) for authorized expenses which are incurred within four (4) years
following a permanent Job Separation provided a passing grade is received in the
course. However, if an Employee is employed by another employer at 75% or more
of his hourly rate at the time of the Permanent Job Separation, no further
authorization will be made by the administrator on or after the date of such
employment.

(iii) Authorized expenses include verified tuition, registration and other
compulsory fees, costs of necessary books, and other required supplies but
excluding computer hardware and software. However, if tuition or other
authorized expenses are covered by government benefits, other employers or
scholarships, the reimbursement by the Employer will not apply to that portion
covered by such other plan. For courses which are not accredited by a recognized
regional or state accredited agency, reimbursement will be made based upon
similar courses offered that are locally accredited or credited as determined by
the administrator.

(iv) An Employee who elects to receive benefits under the Knoll Educational
Assistance Program in lieu of benefits under this Subsection 5(g) will not be
eligible for education and retraining aid.

2. Outplacement Assistance

(i) Job Placement Assistance will include job counseling as well as job
information services. Examples of such services are counseling in job search and
interviewing techniques, identification and assessment of skills, and employment
application and resume preparation as well as providing Employees information on
placement opportunities.

(ii) Management may also use the expertise and resources of public and private
agencies in providing these services.

(h) Other

1. An Employee who is eligible for Permanent Job Separation benefits will
receive a lump sum payment for any sickness and personal business days not used
at the time of separation.

2. An Employee who is eligible for Permanent Job Separation benefits will
receive pay in lieu of vacation for any vacation days not used on the day of
separation.

Section 6 Transfer of Work; Robotics; Automated Manufacturing Machines

An hourly-paid Employee whose job is directly eliminated by a Transfer of Work,
the introduction of a Robot or the introduction of an Automated Manufacturing
Machine and who is entitled to transfer or displace to another job shall be paid
on any job to which transferred in the facility at a rate not less than the
regular hourly rate received on the job eliminated for up to 52 weeks
immediately following the transfer.

Section 7 Special Retirement Bonus

An employee age fifty-eight (58) or over with thirty (30) or more years of
credited service or age sixty (60) or over with ten (10) or more years of
credited service who satisfies the following conditions and retires will receive
a special seven thousand five hundred dollars ($7,500) retirement bonus:

1. 1. Available only to hourly-paid Employees;

2. Employee must be in a job classification in which a Permanent Job Separation
occurs;

3. Bonus is not available in case of a Location Close Down;

4. Employee must be replaced by qualified active employee;

5. Number of Employees accepted for bonus arrangement will not exceed number of
Employees affected by Permanent Job Separation. Selection will be made based
upon seniority;

6. Application for participation must be made within 15 days of the announcement
of the permanent Job Separation;

7. Available for period from September 1, 2006 through August 28, 2011.

 

42



--------------------------------------------------------------------------------

Section 8 Limitations

(a) The provisions of this Plan shall not be applicable where an Employer
decides to close a plant, relocate product lines, move work or lay off an
Employee because of the Employer’s inability to secure production, or carry on
its operations, as a consequence of a strike, slowdown or other interference
with or interruption of work participated in by employees in the Employer’s
plant, service shop or other facility. However, the operation of this Section 8
shall not affect the rights or benefits already provided hereunder to an
Employee Laid Off or Permanently Separated for lack of work, prior to and not in
anticipation of the commencement of such strike, interference or interruption.

(b) An Employee shall not be eligible for any benefits under the provisions of
this Plan where the Employer has sold or transferred operations to a successor
employer and such successor employer offers continued employment to the
Employee. Continued employment means employment continued from the Employer to
the successor employer without a break in employment. However, in the event a
successor employer does not provide its employees a sickness and personal
business day plan or its equivalent, or does not agree to carryover of accrued
days of sickness and personal business days by an employee, the employee will
receive a lump sum payment for any sickness and personal business days not used
at the time Employee’s employment ceases with the Employer.

(c) The Company reserves the right to amend or terminate the Plan at any time.
There is not consideration paid by the Employee for benefits, and the benefits
provided by the Plan are not vested.

Section 9 Review Procedure

(a) An Employee or former Employee whose application for benefits under this
Plan is denied, in whole or in part, will be notified in writing. The
notification will include the specific reasons for denial, the Plan provisions
involved, and the procedure for requesting a review of the denied claim.

(b) A request for a review of a denied claim shall be made in writing to the
Knoll Plan Administrator. The request must be submitted within 60 days of the
date the application for benefits was denied. It must include any documents,
records, questions or comments necessary for a complete review.

(c) The Plan Administrator, having the discretionary authority to operate and
administer the Plan, including, but not limited to, determining eligibility for
benefits, will review the application for benefits and notify the Employee in
writing of the Plan Administrator’s final decision and the reasons for such
decision, as well as specific references to Plan provisions. This decision will
be made within 60 days of the date the request for review is received, unless
there are special circumstances, in which case the time may be extended to one
hundred twenty (120) days.

(d) The Plan Administrator and those persons acting on the Administrator’s
behalf are vested with the full power and sole discretion to interpret all of
the terms of the Plan. This includes, but is not limited to, applying the Plan
terms to facts involving those covered by the Plan or those claiming to be
covered by the Plan or those asserting entitlement to a different level of
benefits under the Plan, and making credibility findings and interpreting all
facts involved in administering the Plan. The intent of this paragraph is to
provide the Plan Administrator and those persons acting on the Administrator’s
behalf with the sole and final authority to exercise the fullest scope of
discretion with respect to all terms of the Plan, including, but not limited to:
participation, coverage, level of benefits, eligibility and all facts that are
involved in any fashion with the Plan or those claiming a benefit under the
Plan. The Plan Administrator and those persons acting on the Administrator’s
behalf will make all final determinations based solely on the evidence and facts
before them at the time of the determination.

(e) All decisions of the Plan Administrator will be final and binding.

 

43



--------------------------------------------------------------------------------

ARTICLE VII

Section 1

(a) This Agreement shall become effective as of August 27, 2006, between the
Company and the Union.

Section 2

This Agreement shall, subject to its terms, continue in full force and effect as
to the Company and the Union recognized and continuing to be recognized by the
Company, as provided in the first paragraph of this Agreement, until August 29,
2011, and from year to year thereafter, unless and until either party shall give
notice in writing to the other party of its intention to terminate this
Agreement upon such date or subsequent anniversary thereof, said notice to be
given at least sixty (60) days prior to such date or subsequent anniversary
thereof.

Section 3

In at least sixty (60) days prior to August 29, 2011, or any anniversary date
thereafter, until the Company or the Union may present to the other written
notice of proposed modifications or additions to the provisions of this
Agreement and/or the Pension Plan or the Insurance Plan. Within fifteen
(15) days after such notice is given, collective bargaining negotiations shall
commence between a committee of the Union and a committee of the Company, each
committee to have not more than twelve (12) members, for the purpose of
considering such modifications or additions. If the parties fail to agree
thereon by August 29, 2011, or any anniversary date thereafter, as the case may
be, the Union shall, after August 28, 2011, or such subsequent anniversary date,
as the case may be, have the right to strike in support of any proposal
submitted by the Union as above provided, but this Agreement shall continue in
effect as renewed if no notice of termination has been given by either party in
accordance with Section 2 of this Article VII. However, in the event of such a
strike, the Company shall have the right to terminate this Agreement upon ten
(10) days prior written notice to the Union given during such strike.

 

44



--------------------------------------------------------------------------------

This Pension and Insurance Agreement dated August 27, 2006, is subject to
ratification by members of the Union. This Supplement shall be null and void if
written notice of such ratification is not received by the Company from the
Union on or before September 22, 2006.

 

LOCAL 1615   KNOLL, INC. UNITED BROTHERHOOD OF   GRAND RAPIDS, MICHIGAN
CARPENTERS AND JOINERS  

OF AMERICA CARPENTERS INDUSTRIAL

COUNCIL

 

S. Barton Business Representative   J. Todd Vice President Operations G. Schultz
President, Local 1615   T. Ryan Attorney B. Cantrell Committee Member   M.
Livingston Human Resources Manager B. Drent Committee Member   T. Campbell
Manufacturing Manager L. McVay Committee Member   K. Baxter Assoc Human
Resources Rep M. Pratt Committee Member J. Todd Site Manager  

NIGHTTURN PREMIUM

2006 – 2011 Contract duration Hourly rate based upon 10% nightturn premium rate
in affect 8/25/02

 

Labor Grade

   Hourly NightTurn Rate

1

   $ 1.71

2

   $ 1.72

3

   $ 1.74

4

   $ 1.75

5

   $ 1.77

6

   $ 1.79

7

   $ 1.81

8

   $ 1.83

9

   $ 1.86

10

   $ 1.91

11

   $ 1.97

12

   $ 2.09

13

   $ 2.24

14

   $ 2.47

 

45